Exhibit 10.1

 

FINAL FORM

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Between

 

GUIDANT CORPORATION

 

and

 

ABBOTT LABORATORIES

 

Dated as of April 21, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

DEFINITIONS

 

 

SECTION 1.01. Certain Defined Terms

2

SECTION 1.02. Definitions

9

 

 

ARTICLE II

PURCHASE AND SALE

 

 

SECTION 2.01. Purchase and Sale of the Shares

11

SECTION 2.02. Purchase and Sale of Assets

11

SECTION 2.03. Assumption and Exclusion of Liabilities

15

SECTION 2.04. Purchase Price; Allocation of Purchase Price

16

SECTION 2.05. Milestone Payments

17

SECTION 2.06. Closing

17

SECTION 2.07. Closing Deliveries by Guidant

18

SECTION 2.08. Closing Deliveries by Abbott

19

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GUIDANT

 

SECTION 3.01. Organization, Authority and Qualification

19

SECTION 3.02. Organization, Authority and Qualification of the Transferred
Subsidiaries

20

SECTION 3.03. Capitalization; Ownership of Shares

20

SECTION 3.04. No Conflict

21

SECTION 3.05. Governmental Consents and Approvals

21

SECTION 3.06. Conduct in the Ordinary Course

22

SECTION 3.07. Litigation

23

SECTION 3.08. Compliance with Laws

23

SECTION 3.09. Environmental Matters

23

SECTION 3.10. Intellectual Property

24

SECTION 3.11. Title

26

SECTION 3.12. Employee Benefit Matters

26

SECTION 3.13. Taxes

30

SECTION 3.14. Material Contracts

31

SECTION 3.15. Regulatory Matters

32

SECTION 3.16. Assets

34

SECTION 3.17. Brokers

34

SECTION 3.18. Disclaimer

34

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ABBOTT

 

SECTION 4.01. Organization and Authority

34

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.02. No Conflict

35

SECTION 4.03. Governmental Consents and Approvals

35

SECTION 4.04. Litigation

35

SECTION 4.05. Brokers

36

SECTION 4.06. Disclaimer

36

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

SECTION 5.01. Acknowledgment

36

SECTION 5.02. Access to Information; Confidentiality

36

SECTION 5.03. Regulatory and Other Authorizations; Notices and Consents

37

SECTION 5.04. Notifications

38

SECTION 5.05. Release of Indemnity Obligations

39

SECTION 5.06. Tax Election

39

SECTION 5.07. Insurance

41

SECTION 5.08. Trademarks

41

SECTION 5.09. Further Action

43

SECTION 5.10. Mixed Contracts and Accounts

44

SECTION 5.1l. Intercompany Arrangements

45

SECTION 5.12. Restructuring

45

SECTION 5.13. Books, Records and Files

45

SECTION 5.14. Other Agreements

45

SECTION 5.15. Third Party Claims Against Both the Business and the Excluded
Business

46

 

ARTICLE VI

EMPLOYEE MATTERS

 

SECTION 6.01. Transferred Employees

47

SECTION 6.02. Employee Benefits

47

SECTION 6.03. General Matters

50

SECTION 6.04. Mutual Non-Solicitation

51

 

ARTICLE VII

TAXES

 

SECTION 7.01. Apportionment

52

SECTION 7.02. Tax Return Filing and Amendment

52

SECTION 7.03. Refunds

52

SECTION 7.04. Resolution of Tax Controversies

53

SECTION 7.05. Tax Cooperation

53

SECTION 7.06. Conveyance Taxes

53

 

ARTICLE VIII

CONDITIONS TO CLOSING

 

SECTION 8.01. Conditions to Obligation of Guidant

54

SECTION 8.02. Conditions to Obligation of Abbott

55

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

TERMINATION

 

SECTION 9.01. Termination

56

SECTION 9.02. Effect of Termination

56

 

ARTICLE X

INDEMNIFICATION

 

SECTION 10.01. Survival of Representations and Warranties

56

SECTION 10.02. Indemnification by Guidant

56

SECTION 10.03. Indemnification by Abbott

57

SECTION 10.04. Limits on Indemnification

57

SECTION 10.05. Notice of Loss; Third Party Claims

58

SECTION 10.06. Tax Treatment of Indemnity Payments

58

 

ARTICLE XI

GENERAL PROVISIONS

 

SECTION 11.01. Expenses

59

SECTION 11.02. Notices

59

SECTION 11.03. Public Announcements

60

SECTION 11.04. Severability

60

SECTION 11.05. Entire Agreement

60

SECTION 11.06. Assignment

61

SECTION 11.07. Amendment

61

SECTION 11.08. Waiver

61

SECTION 11.09. No Third Party Beneficiaries

61

SECTION 11.10. Other Remedies; Specific Performance

61

SECTION 11.11. Interpretive Rules

62

SECTION 11.12. Guarantees of Performance

62

SECTION 11.13. Governing Law

62

SECTION 11.14. Waiver of Jury Trial

63

SECTION 11.15. Exchange Rate

63

SECTION 11.16. Counterparts

63

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

–

Form of Assumption Agreement

Exhibit B

–

Form of Bill of Sale

Exhibit C

–

Form of Business Transfer Agreement

Exhibit D

–

Form of Equity Purchase Agreement

Exhibit E

–

Form of Intellectual Property Transfer Agreement

Exhibit F

–

Form of License and Technology Transfer Agreement

Exhibit G

–

Form of Note

Exhibit H

–

Form of Release

Exhibit I

–

Form of Supply Agreement

Exhibit J

–

Form of Transition Services Agreement

 

SCHEDULES:

 

Schedule 1.01(a)

–

Asset Purchasers & Asset Sellers

Schedule 1.01(b)

–

Leased Business Real Property

Schedule 1.01(c)

–

Owned Business Real Property

Schedule 1.01(d)

–

Share Sellers, Share Purchasers & Transferred Subsidiaries

Schedule 2.02(a)(i)

–

Clonmel – Purchased Assets

Schedule 2.02(a)(ii)

–

Leased Business Real Property – Purchased Assets

Schedule 2.02(a)(iii)

–

Guidelines for Tangible Personal Property

Schedule 2.02(a)(xv)

–

Guidelines for Permits, Licenses, Certifications & Approvals

Schedule 2.02(a)(xvi)

–

Guidelines for Computer Software Data and Information

Schedule 2.02(a)(xxi)

–

Assets

Schedule 2.02(c)(iv)

–

Real Property – Excluded Assets

Schedule 2.02(d)

–

Investments

Schedule 2.02(e)

–

Intellectual Property Transfers

Schedule 2.04(a)

–

Withholding Taxes

Schedule 2.06

–

Required Consent Jurisdictions & Deferred Local Closings

Schedule 5.12

–

Restructuring Actions

Schedule 6.01(a)

–

U.S. Business Employees

Schedule 6.01(b)

–

Non-U.S. Business Employees

Schedule 6.02(f)

–

Payment Principles

 

i

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT, dated as of April 21, 2006 (this “Agreement”), between
GUIDANT CORPORATION, an Indiana corporation (“Guidant”), and ABBOTT
LABORATORIES, an Illinois corporation (“Abbott”).

 

WHEREAS, Boston Scientific Corporation, a Delaware corporation (“Boston
Scientific”), Galaxy Merger Sub, Inc., an Indiana corporation and a wholly owned
subsidiary of the Boston Scientific (“Sub”), and Guidant have entered into an
Agreement and Plan of Merger (the “Merger Agreement”), dated as of January 25,
2006, pursuant to which, upon consummation of the Merger (as defined in the
Merger Agreement), Sub will be merged with and into Guidant and Guidant will
become a wholly owned subsidiary of Boston Scientific;

 

WHEREAS, Guidant, directly and through its various Affiliates (as defined
below), including the Transferred Subsidiaries (as defined below) and the Asset
Sellers (as defined below), is engaged in, among other things, the vascular
intervention and endovascular solutions businesses at various locations around
the world (such businesses of Guidant and its Affiliates, collectively, the
“Business”);

 

WHEREAS, certain assets of the Transferred Subsidiaries that are not primarily
used in the Business will be transferred by the Transferred Subsidiaries to
Guidant, Boston Scientific or one of their respective Affiliates prior to the
Closing, the Excluded Liabilities (as defined below) of the Transferred
Subsidiaries will be assumed by Guidant, Boston Scientific or one of their
respective Affiliates prior to the Closing, and the Shares (as defined below)
and the Purchased Assets (as defined below) will be sold by Guidant or the
applicable Seller (as defined below) to the applicable Purchaser (as defined
below) at the Closing, all as more fully set forth herein;

 

WHEREAS, for purposes of this Agreement, references to the Business shall be
deemed to include the Assets (as defined below) and the Shares if the context so
requires;

 

WHEREAS, subject to the satisfaction or (to the extent permitted by Law) waiver
of the conditions to the parties’ obligations to close the transactions
contemplated by the Merger Agreement, Guidant wishes to sell, or cause to be
sold, to the Purchasers, and the Purchasers wish to purchase from Guidant and
the Sellers, the Transferred Subsidiaries and all right, title and interest in
and to all assets of the Business, and in connection therewith the Purchasers
are willing to assume certain liabilities relating thereto, all upon the terms
and subject to the conditions set forth herein; and

 

WHEREAS, simultaneously with the execution of this Agreement, Boston Scientific
has executed that certain Guarantee of Performance (the “Guarantee of
Performance”), pursuant to which Boston Scientific unconditionally guarantees to
Abbott the prompt and complete performance of all the obligations required to be
performed by Guidant and its Affiliates pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority or arbitral or similar
forum.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however that TAP Pharmaceutical Products, Inc. (“TAP”) and its subsidiaries
shall be deemed not to be Affiliates of Abbott, but only for so long as Abbott
(either directly or indirectly) owns fifty percent or less of the voting stock
of TAP (or its subsidiaries) or does not otherwise have control of TAP (or its
subsidiaries). For purposes of this Agreement, with respect to all periods
following consummation of the Merger or the transactions contemplated by this
Agreement, as applicable, “Affiliate” shall include, (a) with respect to Boston
Scientific, Guidant and its Affiliates following the Merger, (b) with respect to
Guidant, Boston Scientific and its Affiliates following the Merger, (c) with
respect to Abbott, any Person to be acquired pursuant to this Agreement, and (d)
with respect to each party hereto, any Person resulting from any internal
reorganization, provided such resulting Person is an Affiliate.

 

“Ancillary Agreements” means the Assumption Agreements, the Equity Purchase
Agreement, the Bills of Sale, the Transfer Agreements, the Supply Agreements,
the License and Technology Transfer Agreement, the Transition Services
Agreement, the Note, the Release and any other agreements that the parties may
mutually agree.

 

“Assets” means (i) the Purchased Assets and (ii) the assets, rights, properties
and businesses of every kind and description (wherever located, whether tangible
or intangible, real, personal or mixed) of the Transferred Subsidiaries, in each
case that (except as otherwise expressly set forth in this Agreement or the
Ancillary Agreements) are used primarily in, or related primarily to (with
“primarily” being determined by taking into account revenues, assets, personnel,
registrations and other relevant factors), the Business.

 

“Asset Purchasers” means, individually or collectively, the Affiliates of Abbott
that are identified on Schedule 1.01(a) attached hereto.

 

“Asset Sellers” means, individually or collectively, the Affiliates of Guidant
that are identified on Schedule 1.01(a) attached hereto.

 

“Assumption Agreements” means the Assumption Agreements to be executed by the
applicable Asset Purchasers and Guidant and/or the applicable Asset Sellers at
the Closing, substantially in the form of Exhibit A.

 

“Bills of Sale” means the Bills of Sale and Assignment to be executed by Guidant
and/or the applicable Asset Sellers at the Closing, substantially in the form of
Exhibit B.

 

2

--------------------------------------------------------------------------------


 

“Books, Records and Files” means any studies, reports, records (including
shipping and personnel records), books of account, invoices, contracts,
instruments, surveys, data (including financial, sales, purchasing and operating
data), computer data, disks, diskettes, tapes, marketing plans, customer lists,
supplier lists, distributor lists, correspondence and other documents.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

 

“Business Intellectual Property” means all Intellectual Property used primarily
in, or related primarily to, the Business and (a) owned by Guidant or any of its
Affiliates or (b) licensed to or by, or controlled by, Guidant or any of its
Affiliates.

 

“Business Transfer Agreements” means the Business Transfer Agreements with
respect to the relevant jurisdiction to be executed by the applicable Asset
Sellers and the applicable Asset Purchasers at the Closing, substantially in the
form of Exhibit C.

 

“Carotid Stent Assets” means the Assets related to the research, development,
manufacture, distribution, marketing and sale of carotid stent systems,
including embolic protection devices.

 

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

 

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, lease, supply agreement, license agreement, development agreement or
other contract, agreement, obligation, commitment or instrument that is intended
by Guidant or any of its Affiliates to be legally binding, including all
amendments thereto.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

“Credit Agreement” means the principal credit agreement of Boston Scientific, as
amended, restated, modified, renewed, refunded, replaced or refinanced, in whole
or in part from time to time.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by Guidant to Abbott in connection with this
Agreement.

 

“Encumbrance” means (a) with respect to the Shares, or any other shares of
capital stock of a Transferred Subsidiary, any voting trusts, shareholders’
agreement, proxy or other similar restriction, and (b) with respect to the
Assets and the Shares, any security interest, pledge, hypothecation, mortgage,
lien, adverse ownership claim, title defect or other

 

3

--------------------------------------------------------------------------------


 

encumbrance of any kind or nature whatsoever, other than, with respect to
Intellectual Property included in the Assets, any licenses of Intellectual
Property.

 

“Environmental Laws” means any United States Federal, state or local or any
foreign Laws (including the common law), Governmental Orders, notices, Permits
or binding Contracts issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources or the presence, management, Environmental Release of, or
exposure to, Hazardous Materials, or to human health and safety.

 

“Environmental Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into or through the environment or any natural or man-made structure.

 

“Equity Purchase Agreement” means the Subscription and Stockholders Agreement,
to be executed at the Closing between Boston Scientific and Abbott in the form
of Exhibit D.

 

“FDA” means the United States Food and Drug Administration.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

 

“Governmental Authority” means any United States federal, state or local or any
non-United States government, governmental, regulatory or administrative
authority, agency or commission or any court, tribunal, or judicial or arbitral
body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means (a) petroleum products and by-products, asbestos and
asbestos-containing materials, urea formaldehyde foam insulation, medical or
infectious wastes, polychlorinated byphenyls, radon gas, radioactive substances,
chloroflurocarbons and all other ozone-depleting substances, and (b) any other
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all

 

4

--------------------------------------------------------------------------------


 

capital lease obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
guarantee obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above and (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Intellectual Property” means all intellectual property rights of any kind,
including rights in, to and concerning (a) patents, patent applications and
statutory invention registrations, including divisionals, continuations,
continuations-in-part, re-issues and re-examinations thereof, (b) Trademarks,
(c) published and unpublished works of authorship and copyrights therein, and
copyright registrations and applications for registration thereof and all
renewals, extensions, restorations and reversions thereof, (d) software, code,
data, databases and compilations of information, and (e) confidential and
proprietary information, inventions, formulas, processes, developments,
technology, research, trade secrets and know-how.

 

“Intellectual Property Transfer Agreement” means the Intellectual Property
Transfer Agreements with respect to the relevant jurisdictions to be executed by
Advanced Cardiovascular Systems, Inc., its subsidiaries or Guidant Endovascular
Solutions, Inc. and the applicable Asset Purchaser immediately prior to the
Closing, substantially in the form of Exhibit E.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Knowledge” means, when used in connection with (a) a Purchaser with respect to
any matter in question, the actual knowledge of Abbott’s executive officers
after making due inquiry of the current employees having primary responsibility
for such matter, and (b) Guidant with respect to any matter in question, the
actual knowledge of Guidant’s executive officers after making due inquiry of the
current employees of Guidant or any of its Affiliates having primary
responsibility for such matter who are treated as a Tier I Employee and Tier II
Employee for purposes of the Guidant CIC Plans.

 

“Law” means any United States federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order, other requirement or rule of law.

 

“Leased Business Real Property” means all the Real Property leased by Guidant,
any Asset Seller or any Transferred Subsidiary, as tenant and described on
Schedule 1.01(b) that are acquired, directly or indirectly, by the Purchasers by
the way of a Share purchase or as a Purchased Asset pursuant to the transactions
contemplated by this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law, Action or Governmental
Order and those arising under any contract, agreement, arrangement or
undertaking (but excluding any performance obligations under any such contracts,
agreements, arrangements or undertakings).

 

“License and Technology Transfer Agreement” means the License and Technology
Transfer Agreement dated as of                    , 2006, among Boston
Scientific, Guidant and Abbott, in the form of Exhibit F.

 

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development which individually or in the aggregate would reasonably be
expected to result in any change or effect, that is materially adverse to the
business, financial condition or results of operations of the Business, taken as
a whole; provided, however, that none of the following shall be deemed, either
alone or in combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or will be, a Material
Adverse Effect: (a) any change, effect, event, occurrence, state of facts or
development (i) in the financial or securities markets or the economy in
general, (ii) in the industries in which the Business operates in general, to
the extent that such change, effect, event, occurrence, state of facts or
development does not disproportionately impact the Business, or (iii) resulting
from any divestiture that may be required to be effected pursuant to the terms
of this Agreement, or (b) any failure, in and of itself, by the Business to meet
any internal or published projections, forecasts or revenue or earnings
predictions (it being understood that the facts or occurrences giving rise or
contributing to such failure may be deemed to constitute, or be taken into
account in determining whether there has been or would reasonably be expected to
be, a Material Adverse Effect).

 

“Merger” means the merger pursuant to the Merger Agreement.

 

“Note” means the Promissory Note to be executed by BCS International Holding,
Limited, as Borrower (as defined in the Note), Boston Scientific as guarantor,
and Abbott at the Closing, in the form of Exhibit G.

 

“Owned Business Real Property” means all the Real Property in which Guidant, any
Asset Seller or Transferred Subsidiary has fee title (or equivalent) interest
described on Schedule 1.01(c) that are acquired, directly or indirectly, by the
Purchasers by the way of a Share purchase or as a Purchased Asset pursuant to
the transactions contemplated by this Agreement.

 

“Permitted Encumbrances” means liens, charges and Encumbrances for current Taxes
not yet due and payable.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization, joint venture or other
entity.

 

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or prior to the Closing, including such portion of any Straddle Period up to and
including the date of Closing.

 

6

--------------------------------------------------------------------------------


 

“Principal Indebtedness” means the amounts owing in respect of the Credit
Agreement and any Public Indebtedness.

 

“Post-Closing Tax Period” means any taxable period (or portion thereof)
commencing after the Closing, including such portion of any Straddle Period
commencing after the Closing.

 

“Public Indebtedness” means Indebtedness of Boston Scientific or any of its
Affiliates issued in a public offering.

 

“Purchasers” means, individually or collectively, Abbott, the Asset Purchasers
and the Share Purchasers.

 

“Real Property” means all land, buildings and other structures, facilities or
improvements located thereon and all easements, licenses, rights and
appurtenances relating to the foregoing.

 

“Registrations” means authorizations and/or approvals issued by any Governmental
Authority (including premarket approval applications, premarket notifications,
investigational device exemptions, manufacturing approvals or authorizations, CE
Marks, pricing and reimbursement approvals, labeling approvals or their foreign
equivalent) held by Guidant or its Affiliates as of the Closing, that are
required for the manufacture, distribution, marketing, storage, transportation,
use and sale of the products of the Business.

 

“Regulations” means the Treasury Regulations (including temporary regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal Tax statutes.

 

“Release” means the Release to be executed by Abbott and Boston Scientific at
the Closing, in the form of Exhibit H.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Sellers” means, individually or collectively, the Asset Sellers and the Share
Sellers.

 

“Share Purchasers” means, individually or collectively, Abbott and the
Affiliates of Abbott that are identified on Schedule 1.01(d) attached hereto.

 

“Share Sellers” means, individually or collectively, the Affiliates of Guidant
that are identified on Schedule 1.01(d) attached hereto.

 

“Shares” means all the issued and outstanding shares of capital stock and other
equity interests of the Transferred Subsidiaries.

 

“Straddle Period” means any taxable period beginning on or before the date of
the Closing and ending after the date of the Closing.

 

7

--------------------------------------------------------------------------------


 

“Supply Agreements” means the interim Supply Agreements for DES Stents (as
defined in the Supply Agreements) and components thereof, dated as
of                 , 2006, between Boston Scientific or certain of its
Affiliates and Abbott or certain of its Affiliates, in the form of Exhibit I.

 

“Tax” or “Taxes” means any and all taxes, levies, duties, tariffs and similar
charges in the nature of a tax (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority or taxing authority, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, share capital, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
in the nature of excise, withholding, ad valorem, stamp, transfer, value added,
or gains taxes; license, registration and documentation fees; and customs’
duties, and tariffs.

 

“Tax Returns” means any report, return, document, declaration or other
information or filing required to be filed with a Governmental Authority or
taxing authority with respect to Taxes (whether or not a payment is required to
be made with respect to such filing), including information returns, any
documents with respect to or accompanying payments of estimated Taxes, or with
respect to or accompanying requests for the extension of time in which to file
any such report, return, document, declaration or other information.

 

“Trademarks” means trademarks, service marks, trade dress, logos, trade names,
corporate names, domain names and other source identifiers and all goodwill
associated with any of the foregoing, registrations and applications for
registration thereof, including all extensions, modifications and renewals of
same.

 

“Transaction Agreement” means the Transaction Agreement dated as of January 8,
2006, as amended, between Boston Scientific and Abbott.

 

“Transfer Agreements” means (a) with respect to the Purchased Assets and Assumed
Liabilities, the Bills of Sale, the Assumption Agreements, the Business Transfer
Agreements, the Intellectual Property Transfer Agreements, and such deeds,
endorsements, assignments, instruments of assumption, affidavits and other
instruments of sale, conveyance, transfer and assignment for the Asset Sellers,
in form and substance reasonably satisfactory to Abbott and Guidant, as shall be
necessary under Law in order to transfer all right, title and interest of the
applicable Asset Sellers in, to and under such Purchased Assets and Assumed
Liabilities in accordance with the terms hereof, and (b) with respect to the
Shares, such instruments of sale, conveyance, transfer and assignment, and such
other agreements or documents, if any, in each case in form and substance
reasonably satisfactory to Abbott and Guidant, as shall be necessary under Law
in order to transfer all right, title and interest of the applicable Share
Seller in the Shares in accordance with the terms hereof.

 

“Transferred Subsidiary” means, individually or collectively, the Affiliates of
Guidant set forth on Schedule 1.01(d) and acquired, directly or indirectly, by
way of a Share purchase pursuant to this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Transition Services Agreement” means the Transition Services Agreement dated as
of                , 2006, between Boston Scientific and certain of its
Affiliates and Abbott and certain of its Affiliates, in the form of Exhibit J.

 

SECTION 1.02. Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

Definition

 

Location

 

 

 

“Abbott”

 

Preamble

“Abbott Indemnified Parties”

 

10.02(a)

“Agreement”

 

Preamble

“Assumed Liabilities”

 

2.03(a)

“Boston Scientific”

 

Recitals

“Business”

 

Recitals

“Closing”

 

2.06

“Commonly Controlled Entity”

 

3.12(a)

“Company Restricted Stock”

 

3.12(k)

“Company Stock Based Awards”

 

3.12(k)

“Company Stock Options”

 

3.12(k)

“Company Stock Plans”

 

3.12(k)

“Confidentiality Agreement”

 

5.02(b)

“Conveyance Taxes”

 

7.06

“Country Allocation”

 

2.04(b)

“Country Allocation Accounting Firm”

 

2.04(b)

“Deferred Local Closing”

 

2.06

“ERISA”

 

3.08

“ESSP”

 

3.12(k)

“Estimated Country Allocation”

 

2.04(b)

“EU Merger Regulation”

 

3.05

“EVT”

 

2.02(c)(v)

“Excluded Assets”

 

2.02(c)

“Excluded Businesses”

 

2.02(c)(v)

“Excluded Liabilities”

 

2.03(b)

“FDCA”

 

3.08

“Guarantee of Performance”

 

Recitals

“Guidant”

 

Preamble

“Guidant Benefit Agreements”

 

3.06

“Guidant Benefit Plans”

 

3.13(a)

“Guidant CIC Plans”

 

6.03(c)

“Guidant Licensed Marks”

 

5.08(c)

“In-Country Allocation”

 

2.04(b)

“Initial Purchase Price”

 

2.04(a)

“Intellectual Property Rights”

 

3.10(a)

“IP Purchaser”

 

2.02(e)

“IP Seller”

 

2.02(e)

“Key Personnel”

 

3.06

 

9

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

“Licensed Marks”

 

5.08(c)

“Loss”

 

10.02(a)

“Materials”

 

5.08(c)(ii)

“Medical Device”

 

3.15(a)

“Merger Agreement”

 

Recitals

“Milestone Payment”

 

2.05

“Mixed Account”

 

5.10(b)

“Mixed Action”

 

5.15(a)

“Mixed Contract”

 

5.10(a)

“Non-Guidant Licensed Marks”

 

5.08(b)

“Non-U.S. Business Employee”

 

6.01(b)

“Non-U.S. Transferred Employee”

 

6.01(b)

“Occurrence Based Policy”

 

5.07(d)

“Permits”

 

3.08

“Purchased Assets”

 

2.02(a)

“Purchase Price”

 

2.04(a)

“Required Consent Jurisdictions”

 

2.06

“Settle”

 

5.15(c)

“Shared Asset”

 

2.02(c)(iii)

“Social Security Act”

 

3.15(f)

“Sub”

 

Recitals

“Third Party Claim”

 

10.05(b)

“Tier I Employee”

 

3.06

“Tier II Employee”

 

3.06

“Transferred Employees”

 

6.01(b)

“Transferred Subsidiary Tax Attributes”

 

5.06(d)

“U.S. Business Employee”

 

6.01(a)

“U.S. Transferred Employee”

 

6.01(a)

 

10

--------------------------------------------------------------------------------


 

ARTICLE II

PURCHASE AND SALE

 

SECTION 2.01. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Guidant shall, or shall cause the
applicable Share Seller set forth on Schedule 1.01(d) to, sell, convey, assign
and transfer to the applicable Share Purchaser set forth on Schedule 1.01(d) the
Shares of the Transferred Subsidiaries set forth on Schedule 1.01(d), and the
applicable Share Purchaser shall purchase all of Guidant’s or such Share
Seller’s right, title and interest in and to such Shares, free and clear of all
Encumbrances. Prior to the Closing, the Excluded Assets and any employees who
are not Transferred Employees shall be transferred by the Transferred
Subsidiaries to Guidant, Boston Scientific or one of their respective
Affiliates, and the Excluded Liabilities of the Transferred Subsidiaries shall
be assumed by Guidant, Boston Scientific or one of their respective Affiliates,
each in the manner described in Schedule 5.12.

 

SECTION 2.02. Purchase and Sale of Assets. (a) Upon the terms and subject to the
conditions of this Agreement, at the Closing, Guidant shall sell, convey, assign
and transfer, and shall cause each Asset Seller set forth on Schedule 1.01(a) to
sell, convey, assign and transfer, to the applicable Asset Purchaser set forth
on Schedule 1.01(a) all the assets, rights, properties and businesses of Guidant
and its Affiliates, of every kind and description and wherever located, whether
tangible or intangible, real, personal or mixed, that (except as otherwise
expressly set forth in this Agreement or the Ancillary Agreements) are used
primarily in, or related primarily to (with “primarily” being determined by
taking into account revenues, assets, personnel, registrations and other
relevant factors), the Business (the “Purchased Assets”), and the applicable
Purchaser shall purchase the Purchased Assets, including the following:

 

(i)                                     that portion of the Owned Business Real
Property located at Clonmel, Ireland described on Schedule 2.02(a)(i);

 

(ii)                                  the Leased Business Real Property listed
on Schedule 2.02(a)(ii);

 

(iii)                               all tangible personal property, including
machinery, equipment, training materials and equipment, mechanical and spare
parts, supplies, owned and leased motor vehicles, mobile telephones, PC
equipment, PDA bar code readers, fixtures, trade fixtures, tools, tooling, dyes,
cap and component molds, stores, furniture, furnishings, office equipment and
supplies, production supplies, other miscellaneous supplies and other tangible
property of any kind, in each case in accordance with the guidelines set forth
on Schedule 2.02(a)(iii);

 

(iv)                              the benefit and use of any Shared Asset
pursuant to this Agreement, the Transition Services Agreement, the License and
Technology Transfer Agreement, or a lease or similar arrangement entered into by
the parties or their respective Affiliates;

 

(v)                                 the Business Intellectual Property;

 

(vi)                              the Registrations supported by and including:
(A) the original documents under the possession of Guidant or the Asset Sellers
(or that are accessible to Guidant or

 

11

--------------------------------------------------------------------------------


 

the Asset Sellers using commercially reasonable efforts) evidencing the
Registrations issued to Guidant or the Asset Sellers by a Governmental
Authority, in each case to the extent assignable with or without the consent of
the issuing Governmental Authority; and (B) all related Registration
applications, clinical research and trial agreements, data results and records
of clinical trials and marketing research, design history files, technical
files, drawings, manufacturing, packaging and labeling specifications,
validation documentation, packaging specifications, quality control standards
and other documentation, research tools, laboratory notebooks, files and
correspondence with regulatory agencies and quality reports and all relevant
pricing information and correspondence with Governmental Authorities with
respect to such pricing matters;

 

(vii)                           all advertising, marketing and promotional
materials and all other printed or written materials, including website content
and the design of such websites protected by applicable Law, in each case to the
extent used primarily in, or related primarily to, the Business;

 

(viii)                        subject to Section 5.10 and except as set forth in
Sections 2.02(c) and 2.03(b), any Contract related to the Business;

 

(ix)                                subject to Section 5.10 and except for
intercompany receivables between Guidant and any of its Affiliates, or between
any Affiliate of Guidant and any other Affiliate of Guidant, all accounts, notes
and other receivables resulting from sales by Guidant or its Affiliates of
products to the extent generated by, or related to, the Business, whether
current or noncurrent, including all file documentation related to such
accounts, notes and other receivables, including invoices, shipping documents,
communications and correspondence submitted to or received from customers
related to such sales;

 

(x)                                   all inventories, including raw materials,
works in process, semi-finished and finished products, stores, replacement and
spare parts, packaging materials, operating supplies and inventory on
consignment, in transit or deposited in a warehouse, in each case to the extent
used in, or related to, the Business;

 

(xi)                                all prepayments, security deposits, refunds
(other than refunds described in Section 2.02(c)(viii)) and prepaid expenses, in
each case to the extent used primarily in, or related primarily to, the
Business;

 

(xii)                             all claims, causes of action, choses in
action, rights of recovery and rights of set-off of any kind (including all
damages and payments for past, present or future infringement or
misappropriation of Business Intellectual Property, the right to use and recover
for past infringements or misappropriations of Business Intellectual Property,
and any and all corresponding rights that have been, now or hereafter may be
secured throughout the world with respect to any Business Intellectual
Property), except to the extent any of the foregoing relate to (x) Excluded
Assets or Excluded Liabilities or (y) intercompany receivables between Guidant
and any of its Affiliates, or between any Affiliate of Guidant and any other
Affiliate of Guidant;

 

12

--------------------------------------------------------------------------------


 

(xiii)                          all income, royalties and payments receivable in
respect of any Business Intellectual Property;

 

(xiv)                         all Books, Records and Files (other than income
and similar Tax Returns and related books, records and files), to the extent
used in, or related to, the Business;

 

(xv)                            all permits, licenses, certifications and
approvals from all permitting, licensing, accrediting and certifying agencies,
and the rights to all data and records held by such permitting, licensing and
certifying agencies, in each case to the extent transferable and used in, or
related to, the Business, in each case in accordance with the guidelines set
forth in Schedule 2.02(a)(xv);

 

(xvi)                         all computer software data and information, and
all related hardware, in each case in accordance with the guidelines set forth
in Schedule 2.02(a)(xvi);

 

(xvii)                      subject to Section 5.07, all claims under insurance
policies and claims or benefits in, to or under any express or implied
warranties from suppliers of goods or services relating to inventory sold or
delivered to Guidant or any Asset Seller prior to the Closing, in each case to
the extent related to the Business;

 

(xviii)                   copies of any Tax Returns to the extent related
primarily to the Assets, the Transferred Subsidiaries or the Business;

 

(xix)                           all goodwill of the Business as a going concern;

 

(xx)                              all rights of Abbott and its Affiliates
arising under this Agreement or from the consummation of the transactions
contemplated hereby; and

 

(xxi)                           the assets described on Schedule 2.02(a)(xxi).

 

(b)                                 Guidant may redact any information related
to the Excluded Businesses from any Books, Records and Files and similar
materials conveyed pursuant to Section 2.02(a); provided, however, that such
redaction shall not impair any information related to the Business contained in
such Books, Records and Files and similar materials.

 

(c)                                  Notwithstanding anything in Sections 2.01
and 2.02(a) to the contrary, the Purchasers shall not purchase, and the Assets
shall not include, any right, title and interest in or to any of the following
assets (the “Excluded Assets”):

 

(i)                                     subject to Section 2.02(d), all cash and
cash equivalents, securities (other than the Shares, if any) and negotiable
instruments on hand, in lock boxes, in financial institutions or elsewhere,
including any cash residing in any collateral cash account securing any
obligation or contingent obligation;

 

(ii)                                  all intercompany receivables between
Guidant and any of its Affiliates, or between any Affiliate of Guidant and any
other Affiliate of Guidant;

 

13

--------------------------------------------------------------------------------


 

(iii)                               except as otherwise expressly set forth in
this Agreement or the Ancillary Agreements, the ownership right in any property
or asset (but expressly excluding all Intellectual Property) that is used both
in the Business and in any other businesses of Guidant; provided, however, that
such property or asset is not used primarily in, or related primarily to, the
Business (a “Shared Asset”):

 

(iv)                              the Real Property listed on Schedule
2.02(c)(iv);

 

(v)                                 all businesses of Guidant and its Affiliates
not included in the Business, including the cardiac rhythm management,
endovascular repair and cardiac surgery businesses, the capital stock and equity
interests of EndoVascular Technologies, Inc., a Delaware corporation (“EVT”), or
any subsidiary thereof or any assets of EVT or any subsidiary thereof, and
including all rights of Guidant, EVT and any other Guidant subsidiary with
respect to the ANCURE ENDOGRAFT System (collectively, the “Excluded
Businesses”);

 

(vi)                              subject to Section 5.08(c), the Licensed
Marks;

 

(vii)                           all assets of any employee or independent
contractor compensation or benefit plan, program or arrangement that is
maintained or contributed to by Guidant or any of its Affiliates (other than a
stand-alone plan, program or arrangement that is sponsored by a Transferred
Subsidiary and covers primarily employees of the Business) and that is not
transferred to a Purchaser or its Affiliate pursuant to Article VI;

 

(viii)                        subject to the provisions of Article VII, any
right to any refund or credit with respect to Taxes relating to any Pre-Closing
Tax Period; and

 

(ix)                                all rights of Guidant and its Affiliates
arising under this Agreement or from the consummation of the transactions
contemplated hereby.

 

(d)                                 Guidant shall transfer, or Guidant and
Abbott will share, the rights, benefits and obligations associated with
investments by Guidant or any of its Affiliates in other Persons (other than
Affiliates of Guidant) engaged in the vascular interventional or endovascular
solutions businesses in the manner described on Schedule 2.02(d).

 

(e)                                  Immediately prior to the Closing, specified
Assets of the Transferred Subsidiaries may be transferred pursuant to the
Intellectual Property Transfer Agreements by the applicable Transferred
Subsidiary (each, an “IP Seller”) to certain Asset Purchasers (each, an “IP
Purchaser”). No later than five days prior to the Closing, Abbott shall provide
Guidant with Schedule 2.02(e) which shall set forth the specified Assets to be
transferred pursuant to this Section 2.02(e), the identity of the IP Purchaser
and the corresponding IP Seller, and the portion of the Purchase Price to be
paid by the relevant IP Purchaser under each Intellectual Property Transfer
Agreement. Abbott shall cause each relevant IP Purchaser, and Guidant shall
cause each relevant IP Seller, to execute the applicable Intellectual Property
Transfer Agreement immediately prior to the Closing.

 

(f)                                    Abbott and Guidant hereby covenant that
the transactions to be effected immediately prior to the Closing and described
in Section 2.02(e) shall occur in the following

 

14

--------------------------------------------------------------------------------


 

sequence: (i) first, the transfer to be effected pursuant to the Intellectual
Property Transfer Agreements, (ii) second, the distribution by the IP Sellers
set forth on Schedule 2.02(e) to Guidant of the proceeds to be paid by the
applicable IP Purchasers under the Intellectual Property Transfer Agreements,
and (iii) third, the transfer of the Shares and the Purchased Assets other than
the Purchased Assets transferred pursuant to Section 2.02(e).

 

SECTION 2.03. Assumption and Exclusion of Liabilities. (a) Upon the terms and
subject to the conditions and exclusions set forth in this Agreement, at the
Closing, Abbott shall, or shall cause the applicable Asset Purchaser to, assume
and agree to pay, perform and discharge when due, any and all of the Liabilities
of Guidant and its Affiliates to the extent relating to or arising out of the
Business or the Purchased Assets, other than the Excluded Liabilities set forth
in Section 2.03(b) below (the “Assumed Liabilities”).

 

(b) After the Closing, Guidant and/or its Affiliates shall retain (or, if
necessary, expressly assume), and shall be responsible for paying, performing
and discharging when due, and none of Abbott, the Purchasers or their Affiliates
shall assume (by succession, transfer or assignment or otherwise) or have any
responsibility for, any of the following Liabilities (the “Excluded
Liabilities”):

 

(i)                                    all Liabilities to the extent relating to
or arising out of the Excluded Assets;

 

(ii)                                  all Liabilities to the extent relating to
or arising out of assets or businesses of Guidant or any of its Affiliates that
are not included in the Assets or related to the Business;

 

(iii)                               all Liabilities (1) (A) arising from death
or personal injury relating to, resulting from, caused by or arising out of,
directly or indirectly, the ANCURE ENDOGRAFT System used in the treatment of
abdominal aortic aneurysms, including any such Liabilities for negligence,
strict liability, design or manufacturing defect, conspiracy, failure to warn,
or breach of express or implied warranties of merchantability or fitness for any
purpose or use, or (B) otherwise relating to such System, (2) arising from
defibrillator product recalls and any related litigation, or (3) arising from
any Guidant shareholder litigation with respect to or arising out of the
transactions pursuant hereto or the Amended and Restated Agreement and Plan of
Merger, dated as of November 14, 2005, among Johnson & Johnson, Shelby Merger
Sub, Inc. and Guidant or any amendment or successor agreement thereof;

 

(iv)                              except as provided in Section 6.02(f), all
Liabilities (including all claims arising out of any death, accident, disease or
injury occurring on or before the Closing, whether asserted before or after the
Closing) relating to or arising from any employee or independent contractor
compensation or benefit plan, program or arrangement that is maintained or
contributed to by Guidant or any of its Affiliates (other than a stand-alone
plan, program or arrangement that is sponsored by a Transferred Subsidiary and
covers primarily employees of the Business) and that is not transferred to a
Purchaser or its Affiliate pursuant to Article VI;

 

15

--------------------------------------------------------------------------------


 

(v)                                 all indebtedness for borrowed money; and

 

(vi)                              all intercompany payables and loans between
Guidant and any of its Affiliates, or between any Affiliate of Guidant and any
other Affiliate of Guidant.

 

SECTION 2.04. Purchase Price; Allocation of Purchase Price. (a) Subject to the
terms and conditions of this Agreement, at the Closing, Abbott, on behalf of
itself and the other Purchasers, shall pay to Guidant, on behalf of itself and
the Sellers (except (i) as required by applicable Law, in which case the
applicable Asset Purchaser shall pay locally to the applicable Asset Seller,
(ii) as set forth in Schedule 2.02(e), in which case the applicable IP Purchaser
shall pay to Guidant on behalf of the applicable IP Seller, or (iii) as set
forth in Section 2.06 with respect to a Deferred Local Closing), an aggregate
purchase price for the Purchased Assets and the Shares in an amount in cash
equal to $4,100,000,000 (the “Initial Purchase Price”). At the Closing, the
Purchasers shall assume the Assumed Liabilities. The Initial Purchase Price, the
Assumed Liabilities and the Milestone Payments are collectively referred to
herein as the “Purchase Price”. Except as otherwise provided in the
parenthetical of Section 2.08(a), the Initial Purchase Price shall be paid at
the Closing by wire transfer in immediately available funds to a bank account
designated in writing by Guidant no later than three Business Days prior to the
Closing. Abbott shall make any required withholding of Taxes from the Purchase
Price and shall pay Guidant the Purchase Price net of any such withholding.
Abbott shall have no obligation to gross-up, indemnify or otherwise compensate
Guidant for any withholding Tax due or imposed with respect to the Purchase
Price. No later than five days prior to the Closing, Abbott shall provide
Schedule 2.04(a) to Guidant which shall set forth the jurisdictions in which
Abbott or the other applicable Purchasers intend to withhold Taxes on payment of
the Purchase Price.

 

(b) No later than five days prior to the Closing, Abbott shall provide Guidant
with an allocation of the Purchase Price by country based on an estimate of the
fair market values of the Shares and Purchased Assets (the “Estimated Country
Allocation”). As soon as practicable, and in any event not later than five days
prior to (i) the latest date required by applicable Law and (ii) seventy days
after the Closing, Abbott shall provide for Guidant’s review and comments (A) an
allocation of the Purchase Price among the Shares and the Purchased Assets by
country based on the fair market values of such Shares and Purchased Assets (the
“Country Allocation”), and (B) if required by applicable Law, an allocation by
asset category within a particular country (the “In-Country Allocation”).
Guidant shall have the right to consent to the Estimated Country Allocation and
the In-Country Allocation, which consent shall not be unreasonably withheld or
delayed. If Guidant and Abbott are unable to reach agreement on the Country
Allocation within five days following the relevant date provided in Section
2.04(b)(ii), the Country Allocation shall be determined by an
internationally-recognized independent accounting firm mutually selected by
Abbott and Guidant (the “Country Allocation Accounting Firm”) using customary
valuation methodologies; provided, however, that the Country Allocation
Accounting Firm shall make its determination within thirty days following the
date provided in Section 2.04(b)(ii). The determination made by the Country
Allocation Accounting Firm shall be, absent manifest error, final and binding on
Guidant, on behalf of itself and the Sellers, and Abbott, on behalf of itself
and the other Purchasers. The fees and expenses of the Country Allocation
Accounting Firm shall be shared equally between Guidant and Abbott. Guidant, on
behalf of itself and the Sellers, and Abbott, on behalf of itself and the other
Purchasers, shall acknowledge that the Country

 

16

--------------------------------------------------------------------------------


 

Allocation and In-Country Allocation will be done at arm’s length based upon a
good faith determination of fair market values.

 

(c) Each of Guidant, Abbott and each of their respective Affiliates shall (i) be
bound by the Country Allocation and the In-Country Allocation for purposes of
determining any Taxes, and (ii) prepare and file, and cause its Affiliates to
prepare and file, its Tax Returns on a basis consistent with the Country
Allocation and the In-Country Allocation. None of Guidant, Abbott or their
respective Affiliates shall take any position inconsistent with the Country
Allocation or the In-Country Allocation in any Tax Return, in any refund claim,
in any litigation, or otherwise unless required by final determination by an
applicable taxing authority. In the event that the Country Allocation or the
In-Country Allocation is disputed by any taxing authority, the party receiving
notice of the dispute shall promptly notify the other party hereto, and Abbott
and Guidant agree to use their best efforts to defend such Country Allocation or
such In-Country Allocation in any audit or similar proceeding.

 

SECTION 2.05. Milestone Payments. In addition to the Initial Purchase Price,
within three Business Days following the first date of the achievement of the
following events, Abbott or any Purchaser shall pay to Guidant or, subject to
the prior written consent of Abbott (not to be unreasonably withheld or
delayed), its designee the following payments (each, a “Milestone Payment”) by
wire transfer in immediately available funds to a bank account designated by
Guidant (or, if notice of such designation is received by Abbott later than
three Business Days following such first date, the applicable payment shall be
made within three Business Days following receipt of such designation): (a) a
single, one-time payment in cash equal to $250,000,000, upon and subject to the
condition that Abbott or any of its Affiliates or designees has received
approval from the FDA to market and sell an everolimus eluting stent in the
United States on or before the tenth anniversary of the Closing, and (b) a
single, one-time payment in cash equal to $250,000,000, upon and subject to the
condition that Abbott or any of its Affiliates or designees has received
approval from the Ministry of Health, Labour and Welfare of Japan to market and
sell an everolimus eluting stent in Japan on or before the tenth anniversary of
the Closing; provided, however, that in the event of a failure by Boston
Scientific or any of its Affiliates to pay any principal or interest when due
(by operation of Law or otherwise) on the Note or on Principal Indebtedness, any
proceeds Guidant or its designee receives or is entitled to receive with respect
to the Milestone Payments pursuant to this Section 2.05 will be immediately
applied upon receipt thereof (or, in the case of any such Milestone Payments
which shall be due but not have been paid at such time, may be applied by Abbott
directly), by set-off or recoupment, to prepay any amounts then outstanding
under the Note. Total Milestone Payments shall not exceed $500,000,000. As a
condition to any sale, assignment or transfer of any of the Milestone Payments
by Guidant to any Person (other than an Affiliate of Guidant), Guidant shall
cause any such Person to acknowledge in writing (with a copy of such
acknowledgement to be delivered to Abbott) its agreement to the provisions of
this Section 2.05.

 

SECTION 2.06. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares and the Purchased Assets and the assumption
of the Assumed Liabilities contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held immediately prior to the consummation of the
Merger at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York at 10:00 a.m., New York time, on the

 

17

--------------------------------------------------------------------------------


 

second Business Day following the satisfaction or waiver of the conditions to
the obligations of the parties hereto set forth in Article VIII, or at such
other place or at such other time or on such other date as Guidant and Abbott
may mutually agree upon in writing; provided, however, that if the approvals
described on Schedule 2.06 required in one or more of the jurisdictions listed
on Schedule 2.06 (“Required Consent Jurisdictions”) have not been obtained at
the time of the Closing, then the parties shall defer the Closing solely with
respect to the Shares or Purchased Assets related to such Required Consent
Jurisdictions as described on Schedule 2.06 (each, a “Deferred Local Closing”).
In such event, (a) the legal interest in and to the relevant Shares or Purchased
Assets shall not be assigned, transferred or conveyed to the applicable
Purchaser unless and until the Deferred Local Closing occurs, (b) to the extent
permitted under applicable Law, the applicable Purchaser shall acquire a
beneficial interest in and to the relevant Shares or Purchased Assets at the
Closing (including all cash and cash equivalents generated with respect
thereto), (c) until the Deferred Local Closing occurs, Guidant and its
Affiliates shall conduct the Business in the Required Consent Jurisdictions for
the benefit and at the expense of Abbott, and (d) Guidant and its Affiliates
shall not integrate the Excluded Assets in the Required Consent Jurisdictions
with the businesses of Boston Scientific or its Affiliates until such time as
the Deferred Local Closing has occurred. The Deferred Local Closing shall occur
no later than three Business Days following receipt of the necessary consents
and the expiration of all mandatory waiting periods, or at such time as the
parties may mutually agree upon in writing. At Guidant’s election, Abbott or the
applicable Purchaser shall either (i) deliver, on the date of the Closing, the
portion of the Initial Purchase Price allocated to the Shares and the Purchased
Assets related to each Deferred Local Closing pursuant to Section 2.04(b) to a
third-party trust account maintained by an escrow agent (to be mutually agreed
by Abbott and Guidant prior to the Closing), which portions shall be released to
Guidant or the applicable Seller on the date of the applicable Deferred Local
Closing, or (ii) pay to Guidant or the applicable Seller the portion of the
Initial Purchase Price allocated to the Shares and the Purchased Assets related
to each Deferred Local Closing pursuant to Section 2.04(b) on the date of such
Deferred Local Closing. Guidant shall notify Abbott in writing of its election
at least 10 days prior to the Closing. Solely with respect to each Deferred
Local Closing, the conditions set forth in each of Sections 8.01(b) and (c) and
8.02(b) and (c) must be satisfied at or prior to such Deferred Local Closing
instead of the Closing.

 

SECTION 2.07. Closing Deliveries by Guidant. At the Closing, Guidant shall
deliver, or cause to be delivered, to the applicable Purchaser:

 

(a)                                  other than with respect to uncertificated
Shares (with respect to which such notarial deeds or other instruments of
transfer duly executed by the applicable Share Seller will be delivered as
required under applicable Law to give effect to the transfer of such
uncertificated Shares), stock certificates evidencing the Shares duly endorsed
in blank, or accompanied by stock powers duly executed in blank and with all
required stock transfer Tax stamps affixed, in all cases free and clear of any
Encumbrances;

 

(b)                                 copies of the resolutions (or local
equivalent) of the board of directors (or local equivalent) and, where required,
the stockholders of each Seller, authorizing and approving the transactions
contemplated by this Agreement and the applicable Ancillary Agreements, to the
extent applicable to such Seller, certified by the respective corporate

 

18

--------------------------------------------------------------------------------


 

secretary (or local equivalent) or a director to be true and complete and in
full force and effect and unmodified as of the Closing;

 

(c)                                  executed counterparts of each Ancillary
Agreement to which Guidant or the applicable Seller is a party and such other
instruments, in form and substance reasonably satisfactory to Abbott, as may be
reasonably requested by Abbott or necessary under applicable Law to effect the
transfer of the Purchased Assets and the Shares to the Purchasers and to
evidence such transfer in the public records, in each case duly executed by
Guidant or the applicable Seller;

 

(d)                                 a receipt for the Initial Purchase Price;
and

 

(e)                                  the certificate required by Section
8.02(a).

 

SECTION 2.08. Closing Deliveries by Abbott. At the Closing, Abbott shall
deliver, or cause to be delivered, to Guidant or the Applicable Seller:

 

(a)                                  the Initial Purchase Price, by wire
transfer in immediately available funds to an account or accounts designated in
writing by Guidant not fewer than three Business Days prior to the Closing
(except as otherwise may be required by applicable Law, in which case the
portion of the Initial Purchase Price that must be paid locally to the
applicable Asset Seller shall be paid by wire transfer in immediately available
funds (in the local currency, if required by applicable Law) to a local bank
account of such Asset Seller designated in writing by Guidant no fewer than
three Business Days prior to the Closing);

 

(b)                                 copies of the resolutions (or local
equivalent) of the board of directors (or local equivalent) and, where required,
the stockholders of each Purchaser, authorizing and approving the transactions
contemplated by this Agreement and the applicable Ancillary Agreements to the
extent applicable to such Purchaser, certified by the respective corporate
secretary (or local equivalent) or a director to be true and complete and in
full force and effect and unmodified as of the Closing;

 

(c)                                  executed counterparts of each Ancillary
Agreement to which Abbott or the applicable Purchaser is a party and such other
instruments, in form and substance reasonably satisfactory to Guidant, as may be
reasonably requested by Guidant or necessary under applicable Law to effect the
assumption by Abbott and/or the Purchasers of the Assumed Liabilities and to
evidence such assumption in the public records; and

 

(d)                                 the certificate required by Section 8.01(a).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

OF GUIDANT

 

Guidant hereby represents and warrants to Abbott as follows:

 

19

--------------------------------------------------------------------------------


 

SECTION 3.01. Organization, Authority and Qualification. (a) Guidant is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Indiana and has all necessary corporate power and authority
to enter into, execute and deliver this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated by this Agreement and
the Ancillary Agreements to which it is a party. The execution and delivery by
Guidant of this Agreement and the Ancillary Agreements to which it is a party,
the performance by Guidant of its obligations hereunder and thereunder and the
consummation by Guidant of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Guidant.
This Agreement has been, and upon their execution each of the Ancillary
Agreements to which Guidant is a party will be, duly executed and delivered by
Guidant, and, assuming due authorization, execution and delivery by each of the
other parties hereto and thereto, this Agreement is, and each of the Ancillary
Agreements to which Guidant is a party will be, a legal, valid and binding
obligation of Guidant, enforceable against it in accordance with its terms.

 

(b)                                 Each Seller has been duly organized, is a
validly existing legal entity and, where applicable, is in good standing (or its
local equivalent) under the Laws of the jurisdiction of its organization, and
will have when executed as provided in this Agreement all necessary corporate
power and authority to enter into, execute and deliver each Ancillary Agreement
to which it is a party, to carry out its obligations thereunder and to
consummate the transactions contemplated thereby. The execution and delivery by
each Seller of each Ancillary Agreement to which it is a party, the performance
by such Seller of its obligations thereunder and the consummation by such Seller
of the transactions contemplated thereby will be, when executed as provided in
this Agreement, duly authorized by all requisite corporate action on the part of
such Seller. Each Ancillary Agreement to which a Seller is a party will be, when
executed as provided in this Agreement, duly executed and delivered by such
Seller and, assuming due authorization, execution and delivery by the other
parties thereto, will constitute, when executed as provided in this Agreement, a
legal, valid and binding obligation of such Seller enforceable against it in
accordance with its terms.

 

SECTION 3.02. Organization, Authority and Qualification of the Transferred
Subsidiaries. Each Transferred Subsidiary is a company duly organized, validly
existing under the laws of the jurisdiction of its incorporation and has all
necessary corporate power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on the Business as
it has been and is currently conducted. Each Transferred Subsidiary is duly
licensed or qualified to do business and is in good standing (or its local
equivalent) in each jurisdiction in which the properties owned or leased by it
or the operation of its business makes such licensing or qualification necessary
or desirable, except to the extent that the failure to be so licensed, qualified
or in good standing individually or in the aggregate has not had and would not
reasonably be expected to have a Material Adverse Effect. True and correct
copies of the certificate of incorporation and bylaws (or similar organizational
documents) of each Transferred Subsidiary have been delivered by Guidant to
Abbott.

 

SECTION 3.03. Capitalization; Ownership of Shares. (a) Section 3.03(a) of the
Disclosure Schedule sets forth a list of each Transferred Subsidiary, and sets
forth, for each Transferred Subsidiary, the name, type of entity, jurisdiction
and date of its incorporation or organization, its authorized capital stock, the
number and type of its issued and outstanding

 

20

--------------------------------------------------------------------------------


 

shares of capital stock or similar ownership interests of each Transferred
Subsidiary and all of the Persons owning all the issued and outstanding shares
of capital stock or similar ownership interests of each Transferred Subsidiary.
All the issued and outstanding shares of capital stock or similar ownership
interests of each Transferred Subsidiary have been validly issued and are fully
paid and nonassessable and are owned, directly or indirectly, by Guidant, the
applicable Share Seller or by a Transferred Subsidiary free and clear of all
Encumbrances and free of any restriction on the right to vote, sell or otherwise
dispose of such issued and outstanding shares of capital stock or similar
ownership interests of each Transferred Subsidiary. Except as set forth in
Section 3.03(a) of the Disclosure Schedule and except for this Agreement, there
are no options, warrants, calls, subscriptions, convertible securities or other
rights, securities, agreements, arrangements or commitments relating to the
issued and outstanding shares of capital stock or similar ownership interests of
each Transferred Subsidiary or obligating Guidant or its Affiliates to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of
capital stock or similar ownership interests of any Transferred Subsidiary, or
grant, extend or enter into any such agreement, arrangement or commitment. The
Shares constitute all the issued and outstanding capital stock of the
Transferred Subsidiaries. There are no outstanding contractual obligations of
Guidant or its Affiliates to repurchase, redeem or otherwise acquire any Shares
or any other interest in the Transferred Subsidiaries.

 

(b)                                 Section 3.03(b) of the Disclosure Schedule
sets forth a true and complete list of each investment by Guidant or any of its
Affiliates in other Persons (other than Affiliates of Guidant) engaged in the
vascular interventional or endovascular solutions businesses.

 

SECTION 3.04. No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.05 have been obtained, all filings and
notifications listed in Section 3.05 of the Disclosure Schedule have been made
and any applicable waiting period has expired or been terminated, and except as
may result from any facts or circumstances relating solely to Abbott or the
other Purchasers, the execution, delivery and performance by Guidant of this
Agreement, and the execution, delivery and performance by each of Guidant and
each Seller of the Ancillary Agreements to which it is a party, do not and will
not (a) violate, conflict with or result in the breach of the certificate of
incorporation or by laws (or similar organizational documents) of Guidant, the
Sellers or the Transferred Subsidiaries, (b) conflict with or violate any Law or
Governmental Order applicable to Guidant, the Sellers or the Transferred
Subsidiaries, as applicable, or their respective properties or other assets, or
(c) except as set forth in Section 3.04(c) of the Disclosure Schedule, conflict
with, result in any violation or breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, or give to others any rights of, or result in, termination, cancellation
or acceleration of any obligation or to the loss of a benefit under, or result
in the creation of any Encumbrance (other than Permitted Encumbrances) in or
upon the properties or other assets of the Business or any Transferred
Subsidiary under, any Contract to which Guidant, a Seller or a Transferred
Subsidiary is a party, or to which any of the respective Purchased Assets is
subject, except, in the case of clauses (b) and (c), as individually or in the
aggregate has not had and would not reasonably be expected to (i) have a
Material Adverse Effect, (ii) impair in any material respect the ability of
Guidant or any Seller to perform its obligations under this Agreement, or (iii)
prevent or materially impede, interfere with, hinder or delay the consummation
of the transactions contemplated by this Agreement.

 

21

--------------------------------------------------------------------------------


 

SECTION 3.05. Governmental Consents and Approvals. The execution, delivery and
performance by Guidant of this Agreement, and the execution, delivery and
performance by each of Guidant and each Seller of each Ancillary Agreement to
which it is a party, do not and will not require any consent, approval or other
order or authorization of, action by or in respect of, or registration,
declaration or filing with or notification to, any Governmental Authority,
except (a) the requirements of the applicable Council Regulation of the European
Union, as amended (the “EU Merger Regulation”), and, to the extent applicable,
the requirements of the HSR Act and the antitrust Laws of any other relevant
jurisdiction, (c) where failure to obtain such consent, approval, authorization
or action, or to make such filing or notification, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect, or (d) as may be necessary as a result of any facts or
circumstances relating solely to Abbott or any of its Affiliates.

 

SECTION 3.06. Conduct in the Ordinary Course. Except for Liabilities incurred in
connection with, and actions taken in compliance with, this Agreement, since the
date of the most recent financial statements included in the “Filed Company SEC
Documents” (as defined in the Merger Agreement), the Business has been conducted
only in the ordinary course consistent with past practice, and there has not
been any Material Adverse Effect, and from such date until the date hereof there
has not been: (a) any declaration, setting aside or payment of any dividend or
other distribution (whether in cash, stock or property) with respect to any
capital stock of any Transferred Subsidiary, other than dividends or
distributions by a Transferred Subsidiary to Guidant or a Share Seller, (b) any
purchase, redemption or other acquisition by a Transferred Subsidiary of any
shares of capital stock or any other securities of such Transferred Subsidiary
or any options, warrants, calls or rights to acquire such shares or other
securities, (c) any split, combination or reclassification of any capital stock
of a Transferred Subsidiary or any issuance or the authorization of any issuance
of any other securities in respect of, in lieu of or in substitution for shares
of their respective capital stock, (d) (i) any granting by Guidant or any of its
Affiliates to any current or former (A) director of a Transferred Subsidiary or
(B) U.S. Business Employee or Non-U.S. Business Employee who is treated as a
Tier I Employee (a “Tier I Employee”) or Tier II Employee (a “Tier II Employee”)
for purposes of Guidant’s Change in Control Severance Pay Plan for Select
Employees (all individuals described in the foregoing clauses (A) and (B) of
this clause (d)(i), collectively, the “Key Personnel”), of any increase in
compensation, bonus or fringe or other benefits, except for normal increases in
cash compensation (including cash bonuses) in the ordinary course of business
consistent with past practice or as was required under any (y) employment,
deferred compensation, consulting, severance, change of control, termination or
indemnification contract with any Key Personnel or (z) contract with any Key
Personnel the benefits of which are contingent, or the terms of which are
materially altered, upon the occurrence of a transaction involving Guidant of a
nature contemplated by the Merger Agreement (all such contracts in the foregoing
clauses (y) and (z) of this clause (d)(i), collectively, “Guidant Benefit
Agreements”) or Guidant Benefit Plan (as defined in Section 3.12), (ii) any
granting by Guidant or any of its Affiliates to any Key Personnel of (A) any
increase in severance or termination pay or (B) any right to receive any
severance or termination pay except for severance or termination pay received in
the ordinary course of business consistent with past practice or as was required
under any Guidant Benefit Agreement or Guidant Benefit Plan, (iii) any entry by
Guidant or any of its Affiliates into, or any amendments of, any Guidant Benefit
Agreement, (iv) the removal or modification of any restrictions in any Guidant
Benefit Agreement or Guidant Benefit Plan or awards made

 

22

--------------------------------------------------------------------------------


 

thereunder, except as required to comply with applicable Law or any Guidant
Benefit Agreement or Guidant Benefit Plan in effect as of the date hereof or (v)
the adoption, amendment or termination of any Guidant Benefit Plan, other than,
in the cases of clauses (i), (ii), (iii) and (iv), such increases, amendments,
new agreements, removals, modifications or terminations with respect to Tier II
Employees that (1) do not provide for any increase in compensation or benefits
for any individual Tier II Employee that is material in relation to such Tier II
Employee’s compensation or benefits prior to such increase and (2) in the
aggregate do not result in any material increase in compensation, benefits or
other similar expenses of the Business, (e) any damage, destruction or loss,
whether or not covered by insurance, that individually or in the aggregate has
had or would reasonably be expected to have a Material Adverse Effect, (f) any
change in accounting methods, principles or practices of the Business materially
affecting its assets, liabilities or businesses, except insofar as may have been
required by a change in GAAP or (g) any material Tax election or any settlement
or compromise of any material income Tax liability.

 

SECTION 3.07. Litigation. Except as set forth in Section 3.07 of the Disclosure
Schedule, and except with respect to Taxes, which are the subject of Section
3.13, there is no Action pending or, to the Knowledge of Guidant, threatened,
against or affecting a Transferred Subsidiary, the Business or the Assets that
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect, nor is there any demand or letter of any Governmental
Authority or any Governmental Order outstanding against, or, to the Knowledge of
Guidant, investigation by any Governmental Authority involving, a Transferred
Subsidiary, the Business or the Assets that individually or in the aggregate has
had or would reasonably be expected to have a Material Adverse Effect. As of the
date hereof, no Action by or against Guidant or any of its Affiliates is
pending, or to the Knowledge of Guidant, threatened, that would reasonably be
expected to affect the legality, validity or enforceability of this Agreement or
prevent the consummation of the transactions contemplated hereby.

 

SECTION 3.08. Compliance with Laws. Except with respect to Environmental Laws,
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), Taxes
and regulatory compliance, which are the subjects of Sections 3.09, 3.12, 3.13
and 3.15, respectively, each of the Transferred Subsidiaries and the Business is
in compliance with all Laws and Governmental Orders applicable to it, its
properties or other assets or its business or operations, except for failures to
be in such compliance that individually or in the aggregate have not had and
would not reasonably be expected to have a Material Adverse Effect. Each of the
Transferred Subsidiaries and the Business has in effect all approvals,
authorizations, certificates, filings, franchises, licenses, notices and permits
of or with all Governmental Authorities (collectively, “Permits”), including all
Permits under the Federal Food, Drug and Cosmetic Act of 1938, as amended
(including the rules and regulations promulgated thereunder, the “FDCA”),
necessary for the Transferred Subsidiaries and the Business to own, lease or
operate its properties and other assets and to carry on its activities and
operations as currently conducted, except where the failure to have such Permits
individually or in the aggregate has not had and would not reasonably be
expected to have a Material Adverse Effect. Since January 1, 2000, there has not
occurred any default under, or violation of, any such Permit, except for any
such default or violation that individually or in the aggregate has not had and
would not reasonably be expected to have a Material Adverse Effect. The
consummation of the transactions contemplated by this Agreement, in and of
itself, would not cause the revocation or cancellation of any such

 

23

--------------------------------------------------------------------------------


 

Permit that individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.09. Environmental Matters. Except for those matters that individually
or in the aggregate have not had and would not reasonably be expected to have a
Material Adverse Effect: (i) during the period of ownership or operation by
Guidant and its Affiliates of any of their current or former Owned Business Real
Property or Leased Business Real Property, there have been no Environmental
Releases of Hazardous Materials in, on, under or affecting any properties that
would subject the Business to any Liability under any Environmental Law or
require any expenditure by the Transferred Subsidiaries or the Business for
remediation to meet applicable standards thereunder; (ii) prior to and after, as
applicable, the period of ownership or operation by Guidant, and its Affiliates
of any of their current or former Owned Business Real Property or Leased
Business Real Property, to the Knowledge of Guidant, there were no Environmental
Releases of Hazardous Materials in, on, under or affecting any properties that
would subject the Transferred Subsidiaries or the Business to any Liability
under any Environmental Law or require any expenditure by the Transferred
Subsidiaries or the Business for remediation to meet applicable standards
thereunder; (iii) none of the Transferred Subsidiaries are subject to any
indemnity obligation or other contract with any Person relating to obligations
or Liabilities under Environmental Laws; and (iv) to the Knowledge of Guidant,
there are no facts, circumstances or conditions that would reasonably be
expected to form the basis for any investigation, suit, claim, action,
proceeding or liability against or affecting a Transferred Subsidiary or the
Business relating to or arising under Environmental Laws.

 

SECTION 3.10. Intellectual Property. (a) Section 3.10(a) of the Disclosure
Schedule sets forth, as of the date hereof, a complete and accurate list (in all
material respects) of all patents and applications therefor, registered
trademarks and applications therefor, domain name registrations and copyright
registrations (if any) that are included in the Business Intellectual Property
and are material to the conduct of the Business as currently conducted. Such
Intellectual Property rights required to be listed in Section 3.10(a) of the
Disclosure Schedule, together with any tradename rights, trade secret or know
how rights, service mark rights, trademark rights, patent rights, Intellectual
Property rights in computer programs or software or other type of Intellectual
Property rights, in each case, that are used primarily in or related primarily
to the Business and that are material to the conduct of the Business, taken as a
whole, as currently conducted, are collectively referred to herein as the
“Intellectual Property Rights”. All Intellectual Property Rights are either (i)
owned by Guidant, a Transferred Subsidiary or an Asset Seller free and clear of
all Encumbrances (other than Permitted Encumbrances) or (ii) licensed to
Guidant, a Transferred Subsidiary or an Asset Seller free and clear (to the
Knowledge of Guidant) of all Encumbrances (other than Permitted Encumbrances),
except where the failure to so own or license such Intellectual Property Rights
individually or in the aggregate has not had and would not reasonably be
expected to have a Material Adverse Effect. There are no claims pending or, to
the Knowledge of Guidant, threatened with regard to the ownership or, to the
Knowledge of Guidant, licensing by Guidant, the Transferred Subsidiaries or the
Asset Sellers of any Intellectual Property Rights which individually or in the
aggregate has had or would reasonably be expected to have a Material Adverse
Effect. Guidant, a Transferred Subsidiary or an Asset Seller owns, is validly
licensed or otherwise has the right to use all Intellectual Property Rights,
except where the failure to own, have a valid license or otherwise have rights
to use such Intellectual Property Rights individually or in the aggregate has

 

24

--------------------------------------------------------------------------------


 

not had and would not reasonably be expected to have a Material Adverse Effect.
The execution and delivery of this Agreement and the Ancillary Agreements by
Guidant and its Affiliates (other than the Transferred Subsidiaries) does not,
and the consummation by Guidant of the Closing and the other transactions
contemplated by this Agreement and the Ancillary Agreements will not, conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of, or result
in, termination, cancellation or acceleration of any obligation or the loss of a
benefit under, or result in the creation of any Encumbrance in or upon, any
Intellectual Property Right, in each case that individually or in the aggregate
has not had or would reasonably be expected to have a Material Adverse Effect.
Section 3.10(a)(i) of the Disclosure Schedule sets forth, as of the date hereof,
all contracts under which Guidant, the Transferred Subsidiaries or the Asset
Sellers is obligated to make payments to third parties for use of any
Intellectual Property Rights with respect to the commercialization of any
products that are, as of the date hereof, being sold, manufactured by or under
development by the Business and for which such payments are in excess of
$2,000,000 per year for any single product. The aggregate amount of all such
payments that the Business is obligated to make under any contract of the type
described in the immediately preceding sentence that are not required to be
disclosed pursuant to such sentence does not exceed $10,000,000 per year.

 

(b)           There are no pending or, to the Knowledge of Guidant, threatened
claims that the operation of the Business or any Transferred Subsidiary has
infringed or is infringing (including with respect to the manufacture, use or
sale by the Business or the Transferred Subsidiaries of any products or to the
operations of the Business and the Transferred Subsidiaries) any intellectual
property rights of any Person that individually or in the aggregate have had or
would reasonably be expected to have a Material Adverse Effect. To the Knowledge
of Guidant, as of the date of this Agreement, there are no facts, circumstances
or conditions that would reasonably be expected to form the basis for any claim
by a Person to exclude or prevent the Business from freely using its
Intellectual Property Rights and that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

 

(c)           All patents required to be listed in Section 3.10(a) of the
Disclosure Schedule that are owned by Guidant or its Affiliates have been duly
registered and/or filed with or issued by each appropriate Governmental
Authority, all necessary affidavits of continuing use have been timely filed,
and all necessary maintenance fees have been timely paid to continue all such
rights in effect, other than failures to be duly registered, filed, issued or
paid that individually or in the aggregate have not had and would not reasonably
be expected to have a Material Adverse Effect. None of the patents required to
be listed in Section 3.10(a) of the Disclosure Schedule that are owned by
Guidant or its Affiliates has expired or been declared invalid, in whole or in
part, by any Governmental Authority, other than such expirations or declarations
of invalidity that individually or in the aggregate have not had and would not
reasonably be expected to have a Material Adverse Effect. There are no ongoing
interferences, oppositions, reissues, reexaminations or other proceedings
challenging any of the patents or patent applications required to be listed in
Section 3.10(a) of the Disclosure Schedule and owned by Guidant or its
Affiliates for the benefit of the Business and the Transferred Subsidiaries (or,
to the Knowledge of Guidant, challenging any such patents or patent applications
licensed to the Business or the Transferred Subsidiaries), including ex parte
and post-grant proceedings, in the United States Patent and Trademark Office or
in any foreign patent office or similar administrative agency, other than such
interferences, oppositions, reissues, reexaminations or

 

25

--------------------------------------------------------------------------------


 

proceedings that individually or in the aggregate have not had and would not
reasonably be expected to have a Material Adverse Effect.

 

(d)           Except as has not had and would not reasonably be expected to have
a Material Adverse Effect, Guidant and its Affiliates have used commercially
reasonable efforts to maintain their material trade secrets included in the
Business Intellectual Property in confidence.

 

SECTION 3.11. Title.  Each of Guidant and each Asset Seller and Transferred
Subsidiary has valid title to, or valid leasehold or sublease interests or other
comparable contract rights in or relating to, all of its Owned Business Real
Property or Leased Business Real Property, as applicable, and other tangible
Assets necessary for the conduct of the Business as currently conducted, except
as have been disposed of in the ordinary course of business and except for
defects in title, easements, restrictive covenants and similar encumbrances that
individually or in the aggregate have not had and would not reasonably be
expected to have a Material Adverse Effect. Each of Guidant and each Asset
Seller and Transferred Subsidiary has complied with the terms of all leases or
subleases relating to Leased Business Real Property to which it is a party and
under which it is in occupancy, and all leases relating to Leased Business Real
Property to which Guidant or any Asset Seller or Transferred Subsidiary is a
party and under which it is in occupancy are in full force and effect, except
for such failure to comply or be in full force and effect that individually or
in the aggregate has not had and would not reasonably be expected to have a
Material Adverse Effect. None of Guidant or any Asset Seller or Transferred
Subsidiary has received any written notice of any event or occurrence that has
resulted or could result (with or without the giving of notice, the lapse of
time or both) in a default with respect to any lease or sublease regarding the
Leased Business Real Property to which it is a party, which defaults
individually or in the aggregate have had or would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.12. Employee Benefit Matters. (a) Section 3.12(a) of the Disclosure
Schedule contains a complete and accurate list, as of the date hereof, of (i)
each employment, bonus, pension, profit sharing, deferred compensation,
incentive compensation, stock ownership, stock purchase, stock appreciation,
restricted stock, stock option, “phantom” stock, performance, retirement,
thrift, savings, stock bonus, paid time off, perquisite, fringe benefit,
vacation, severance, disability, death benefit, hospitalization, medical,
welfare benefit or other plan, program, policy or contract maintained,
contributed to or required to be maintained or contributed to by Guidant or any
of the Asset Sellers or Transferred Subsidiaries or any other Person that,
together with Guidant, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code (each, a “Commonly Controlled Entity”) (exclusive of
any such plan, program, policy or contract mandated by and maintained solely
pursuant to applicable Law), in each case providing benefits to any current or
former U.S. Business Employee or Non-U.S. Business Employee (collectively, but
exclusive of individual option and restricted award agreements issued under the
Company Stock Plans, the “Guidant Benefit Plans”) and (ii) each Guidant Benefit
Agreement (exclusive of local offer letters mandated under applicable non-U.S.
Law that do not impose any severance obligations other than any mandatory
statutory severance). Guidant has caused to be made available to Abbott a true
and complete copy of (i) each Guidant Benefit Plan or, at Guidant’s option, in
the case of Guidant Benefit Plans maintained primarily for Non-U.S. Business
Employees, a summary thereof (or, in either case, with respect to any unwritten
Guidant Benefit Plans, descriptions thereof) and each Guidant

 

26

--------------------------------------------------------------------------------


 

Benefit Agreement (exclusive of local offer letters mandated under applicable
foreign Law that do not impose any severance obligations other than mandatory
severance), (ii) the two most recent annual reports on Form 5500 required to be
filed with the IRS with respect to each Guidant Benefit Plan (if any such report
was required), (iii) the most recent summary plan description for each Guidant
Benefit Plan for which such summary plan description is required, and (iv) each
trust and insurance or group annuity contract relating to any Guidant Benefit
Plan.

 

(b) Each Guidant Benefit Plan has been administered in all material respects in
accordance with its terms and the requirements of all applicable Laws. Each of
Guidant, a Transferred Subsidiary or an Asset Seller, as the case may be, has
performed all material obligations required to be performed by it under, is not
in any material respect in default under or in material violation of, and
Guidant has no Knowledge of any material default or violation by any other party
to, any Guidant Benefit Plan. No Action is pending or, to the Knowledge of
Guidant, threatened with respect to any Guidant Benefit Plan (other than claims
for benefits in the ordinary course) and, to the Knowledge of Guidant, no fact
or event exists that could give rise to any such Action. Each of Guidant, the
Transferred Subsidiaries, the Asset Sellers and all the Guidant Benefit Plans
are all in compliance in all material respects with the applicable provisions of
ERISA, the Code and all other applicable Laws, including Laws of foreign
jurisdictions, and the terms of all collective bargaining Contracts.

 

(c) All Guidant Benefit Plans intended to be tax-qualified have received
favorable determination letters from the IRS with respect to “TRA” (as defined
in Section 1 of IRS Rev. Proc. 93-39), and have timely filed with the IRS
determination letter applications (or have received such a determination letter)
with respect to “GUST” (as defined in Section 1 of IRS Notice 2001-42), to the
effect that such Guidant Benefit Plans are qualified and exempt from Federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, no
such determination letter has been revoked (nor, to the Knowledge of Guidant,
has revocation been threatened) and to the Knowledge of Guidant, no event has
occurred since the date of the most recent determination letter or application
therefor relating to any such Guidant Benefit Plan that would reasonably be
expected to adversely affect the qualification of such Guidant Benefit Plan or
materially increase the costs relating thereto or require security under Section
307 of ERISA. Guidant has provided to Abbott a complete and accurate copy of the
most recent determination letter received prior to the date hereof with respect
to each Guidant Benefit Plan, as well as a complete and accurate copy of each
pending application for a determination letter, if any. Guidant has also
provided to Abbott a complete and accurate list of all amendments to any Guidant
Benefit Plan as to which a favorable determination letter has not yet been
received.

 

(d) Except as set forth on Section 3.12(d) of the Disclosure Schedule, neither
Guidant nor any Commonly Controlled Entity has, during the six-year period
ending on the date hereof, maintained, contributed to or been required to
contribute to any Guidant Benefit Plan that is subject to Title IV of ERISA or
Section 412 of the Code, or any “multiemployer plan” as defined in Section 3(37)
or 4001(a)(3) of ERISA. Except as has not had and would not reasonably be
expected to have a Material Adverse Effect, neither Guidant nor any Commonly
Controlled Entity has any unsatisfied liability under Title IV of ERISA. To the
Knowledge of Guidant, no condition exists that presents a material risk to
Guidant, a Transferred Subsidiary or an Asset Seller of incurring a material
liability under Title IV of ERISA. The Pension Benefit Guaranty Corporation has
not instituted proceedings under Section 4042 of ERISA to terminate

 

27

--------------------------------------------------------------------------------


 

any Guidant Benefit Plan and, to the Knowledge of Guidant, no condition exists
that presents a material risk that such proceedings will be instituted.

 

(e) Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, (i) all reports, returns and similar documents with
respect to all Guidant Benefit Plans required to be filed with any Governmental
Authority or distributed to any Guidant Benefit Plan participant have been duly
and timely filed or distributed, (ii) none of Guidant or any of the Transferred
Subsidiaries has received notice of, and to the Knowledge of Guidant, there are
no investigations by any Governmental Authority with respect to, termination
proceedings or other claims (except claims for benefits payable in the normal
operation of the Guidant Benefit Plans), suits or proceedings against or
involving any Guidant Benefit Plan or asserting any rights or claims to benefits
under any Guidant Benefit Plan that could reasonably be expected to give rise to
any material liability, and (iii) to the Knowledge of Guidant, there are not any
facts that could give rise to any liability in the event of any such
investigation, claim, suit or proceeding.

 

(f) Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, (i) all contributions, premiums and benefit payments
under or in connection with any Guidant Benefit Plans that are required to have
been made as of the date hereof in accordance with the terms of the Guidant
Benefit Plans and applicable Laws have been timely made or will be made in
accordance with applicable Law, and (ii) no Guidant Benefit Plan has an
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA or Section 412 of the Code), whether or not waived.

 

(g) With respect to each Guidant Benefit Plan, except as has not had and would
not reasonably be expected to have a Material Adverse Effect, (i) there has not
occurred any prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) in which any Transferred Subsidiary or Asset Seller
or any U.S. Business Employee or Non-U.S. Business Employee, or, to the
Knowledge of Guidant, any trustee, administrator or other fiduciary of such
Guidant Benefit Plan, or any agent of the foregoing, has engaged that could
reasonably be expected to subject any Transferred Subsidiary or Asset Seller or
any U.S. Business Employee or Non-U.S. Business Employee, or any such trustee,
administrator or other fiduciary, to the tax or penalty on prohibited
transactions imposed by Section 4975 of the Code or the sanctions imposed under
Title I of ERISA, and (ii) none of the Transferred Subsidiaries, Asset Sellers,
U.S. Business Employees or Non-U.S. Business Employees or, to the Knowledge of
Guidant, trustees, administrators or other fiduciaries of any Guidant Benefit
Plan nor any agent of any of the foregoing, has engaged in any transaction or
acted in a manner, or failed to act in a manner, that could reasonably be
expected to subject any Transferred Subsidiary, Asset Seller or any U.S.
Business Employee or Non-U.S. Business Employee or, to the Knowledge of Guidant,
any such trustee, administrator or other fiduciary, to any liability for breach
of fiduciary duty under ERISA or any other applicable Law.

 

(h) Each Guidant Benefit Plan that is an “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA) may be amended or terminated (including with
respect to benefits provided to retirees and other former employees) at any time
after Closing. Each of Guidant and the Commonly Controlled Entities complies in
all material respects with the applicable requirements of Section 4980B(f) of
the Code, Sections 601-609 of ERISA or any

 

28

--------------------------------------------------------------------------------


 

similar state or local Law with respect to each Guidant Benefit Plan that is a
group health plan, as such term is defined in Section 5000(b)(1) of the Code or
such state Law. None of Guidant, any Transferred Subsidiary or any Asset Seller
has any material obligations for health or life insurance benefits following
termination of employment under any Guidant Benefit Plan (other than for
continuation coverage required under Section 4980(B)(f) of the Code).

 

(i) Except as set forth on Section 3.12(i) of the Disclosure Schedule, none of
the execution and delivery of this Agreement or the consummation of any
transaction contemplated by this Agreement (alone or in conjunction with any
other event, including as a result of any termination of employment on or
following the Closing) will (i) entitle any current or former U.S. Business
Employee or Non-U.S. Business Employee to severance or termination pay, (ii)
accelerate the time of payment or vesting, or trigger any payment or funding
(through a grantor trust or otherwise) of, compensation or benefits under,
increase the amount payable or trigger any other material obligation pursuant
to, any Guidant Benefit Plan or Guidant Benefit Agreement, or (iii) result in
any breach or violation of, or a default under, any Guidant Benefit Plan or
Guidant Benefit Agreement.

 

(j) Neither Guidant nor any of the Transferred Subsidiaries or Asset Sellers has
any material liability or obligations, including under or on account of a
Guidant Benefit Plan, arising out of the hiring of persons to provide services
to the Business and treating such persons as consultants or independent
contractors and not as employees of the Business. No current or former
independent contractor that provides or provided personal services to the
Business (other than a current or former director) is entitled to any material
fringe or other benefits (other than cash consulting fees) pursuant to any plan,
program, policy or contract to which Guidant, any Transferred Subsidiary or any
Asset Seller is a party or which is maintained, sponsored or contributed to by
Guidant, any Transferred Subsidiary or any Asset Seller.

 

(k) No material deduction by a Transferred Subsidiary in respect of any
“applicable employee remuneration” (within the meaning of Section 162(m) of the
Code) has been disallowed or is subject to disallowance by reason of Section
162(m) of the Code. For each of the Key Personnel, Guidant has previously
provided to Abbott (i) accurate Form W-2 information for the 1999, 2000, 2001,
2002 and 2003 calendar years, (ii) annual base salary as of the date hereof,
actual bonus earned for the 2003 calendar year and target annual bonus for the
2004 calendar year, (iii) a list, as of the date hereof, of all outstanding
Company Stock Options, Company Restricted Stock and Company Stock-Based Awards
granted under the Company Stock Plans or otherwise (other than rights under the
ESPP), together with (as applicable) the number of shares of Guidant common
stock subject thereto, and the grant dates, expiration dates, exercise or base
prices and vesting schedules thereof, (iv) estimated current annual cost of
welfare benefits, and (v) estimated costs of the pension benefit enhancement
under Section 8 of Guidant’s Change in Control Severance Pay Plan for Select
Employees. For purposes of this Section 3.12(k), the terms “Company Stock
Options”, “Company Restricted Stock”, “Company Stock-Based Awards”, “Company
Stock Plans” and “ESPP” shall have the meanings ascribed to such terms in
Section 3.01(c) of the Merger Agreement.

 

(l) Except as provided in accordance with Guidant’s Change in Control Severance
Pay Plan for Select Employees, no current or former U.S. Business Employee or
Non-U.S. Business Employee is entitled to receive any additional payment from
Guidant or any

 

29

--------------------------------------------------------------------------------


 

Transferred Subsidiary or Asset Seller by reason of the excise tax required by
Section 4999(a) of the Code being imposed on such person by reason of the
transactions contemplated by the Merger Agreement.

 

(m)From the date of the most recent financial statements included in the Filed
Company SEC Documents through the date of this Agreement, there has not been any
adoption, material amendment or termination by Guidant or any of its Affiliates
of any collective bargaining or other labor union contract to which Guidant or
any of its Affiliates is a party or by which Guidant or any of its Affiliates is
bound and affecting the U.S. Business Employees, the Non-U.S. Business Employees
or the Transferred Subsidiaries. As of the date of this Agreement, none of the
U.S. Business Employees are represented by any union with respect to their
employment by Guidant, a Transferred Subsidiary or an Asset Seller. Except as
set forth in Section 3.12(m) of the Disclosure Schedule, there are no collective
bargaining agreements or other labor union contracts to which Guidant or any of
its Subsidiaries is a party or by which Guidant or any of its Subsidiaries is
bound. Since January 1, 2003, with respect to the Business, none of Guidant, a
Transferred Subsidiary or an Asset Seller has experienced any material labor
disputes, union organization attempts or work stoppages, slowdowns or lockouts
due to labor disagreements.

 

SECTION 3.13. Taxes. Except as has not had and would not reasonably be expected
to have a Material Adverse Effect:

 

(a) all Tax Returns required by applicable Law to have been filed with any
Governmental Authority by, or with respect to, Guidant and its Affiliates (with
respect to the Shares, the Assets or the Business) have been filed in a timely
manner (taking into account any valid extension) in accordance with all
applicable Laws, and all such Tax Returns are true and complete in all material
respects;

 

(b) Guidant and its Affiliates (with respect to the Shares, the Assets or the
Business) have paid (or have had paid on its behalf) all Taxes due and owing,
and the most recent financial statements of Guidant filed with the SEC for which
Guidant and its Affiliates are included reflect an adequate accrual for all
Taxes payable by Guidant and its Affiliates (with respect to the Shares, the
Assets or the Business) for all taxable periods and portions thereof accrued
through the date of such financial statements;

 

(c) there are no Encumbrances for Taxes on any of the Shares or the Assets other
than for Taxes not yet due and payable;

 

(d) Guidant and its Affiliates (with respect to the Shares, the Assets or the
Business) have complied with all applicable Laws relating to the payment and
withholding of Taxes;

 

(e) no written notification has been received by Guidant and its Affiliates
(with respect to the Shares, the Assets or the Business) that any federal,
state, local or foreign audit, examination or similar proceeding is pending,
proposed or asserted with regard to any Taxes or Tax Returns of Guidant and its
Affiliates (with respect to the Shares, the Assets or the Business);

 

30

--------------------------------------------------------------------------------


 

(f) there is no currently effective Contract extending, or having the effect of
extending, the period of assessment or collection of any federal, state or, to
the Knowledge of Guidant, non-United States Taxes by Guidant and its Affiliates
(with respect to the Shares, the Assets or the Business) nor has any request
been made for any such extension;

 

(g) no written notice of a claim or pending investigation has been received from
any state, local or other jurisdiction with which Guidant and its Affiliates
currently does not file tax returns, alleging that Guidant or its Affiliate
(with respect to the Shares, the Assets or the Business) has a duty to file tax
returns and pay taxes or is otherwise subject to the taxing authority of such
jurisdiction;

 

(h) none of the Transferred Subsidiaries joins or has joined, for any taxable
period during the eight years prior to the date of this Agreement, in the filing
of any affiliated, aggregate, consolidated, combined or unitary federal, state,
local or, to the Knowledge of Guidant, non-United States Tax Return other than
consolidated Tax Returns for the consolidated group of which Guidant is the
common parent;

 

(i) none of Guidant or its Affiliates (with respect to the Shares, the Assets or
the Business) is a party to or bound by any Tax sharing agreement or Tax
indemnity agreement, arrangement or practice (including any advance pricing
agreement, closing agreement or other agreement relating to Taxes with any
taxing authority);

 

(j) none of the Transferred Subsidiaries has constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock qualifying
for tax-free treatment under Section 355 of the Code in the two years prior to
the date of this Agreement;

 

(k) none of the Transferred Subsidiaries will be required to include in a
taxable period ending after the Closing taxable income attributable to income
that accrued in a prior taxable period (or portion of a taxable period) but was
not recognized for Tax purposes in any prior taxable period as a result of (i)
an open transaction disposition made on or before the Closing, (ii) a prepaid
amount received on or prior to the Closing, (iii) the installment method of
accounting, (iv) the long-term contract method of accounting, (v) the cash
method of accounting or Section 481 of the Code, or (vi) any comparable
provisions of state or local Tax Law, domestic or foreign, or for any other
reason, other than any amounts that are specifically reflected in a reserve for
Taxes on the most recent financial statements of Guidant filed with the SEC for
which the Transferred Subsidiaries are included; and

 

(l) none of the Transferred Subsidiaries has entered into a “listed transaction”
within the meaning of Treasury Regulation § 1.6011-4(b)(2).

 

SECTION 3.14. Material Contracts. (a) Except as set forth in Section 3.14(a) of
the Disclosure Schedule, as of the date hereof, neither Guidant nor any of its
Affiliates is a party to, and none of the Assets are subject to, any Contract
related to the Business that is a “material contract” (as such term is defined
in Item 601(b)(10) of Regulation S-K of the SEC).

 

(b) Section 3.14(b) of the Disclosure Schedule contains a complete and accurate
list, as of the date hereof, of:

 

31

--------------------------------------------------------------------------------


 

(i) each material Contract related to the Business restricting or purporting to
restrict the ability of Guidant or any Asset Seller or Transferred Subsidiary to
compete in any line of business, geographic area or customer segment; and

 

(ii) each material Contract relating to distribution, sale, supply, licensing,
co-promotion or manufacturing of any products or services of the Business or any
products licensed by the Business.

 

(c) None of Guidant or any Share Seller, Asset Seller or Transferred Subsidiary
or, to the Knowledge of Guidant, any other party thereto is in violation of or
in default under (nor does there exist any condition which upon the passage of
time or the giving of notice or both would cause such a violation or default by
any of Guidant or any of its Affiliates or, to the Knowledge of Guidant, any
other party thereto under) any Contract relating to the Business to which it is
a party or by which it or any of its Assets is bound, except for violations or
defaults that individually or in the aggregate have not had and would not
reasonably be expected to have a Material Adverse Effect. Neither Guidant nor
any of its Affiliates has entered into any Contract relating to the Business
that is currently in effect that is required to be disclosed pursuant to Item
404 of Regulation S-K of the SEC.

 

SECTION 3.15. Regulatory Matters. Except as set forth in Section 3.15 of the
Disclosure Schedule:

 

(a) As to each product subject to the FDCA or similar Law in any foreign
jurisdiction that is developed, manufactured, tested, distributed and/or
marketed by the Business (a “Medical Device”), each such Medical Device is being
developed, manufactured, tested, distributed and/or marketed in compliance with
all applicable requirements under the FDCA and similar Laws, including those
relating to investigational use, premarket clearance or marketing approval to
market a Medical Device, good manufacturing practices, labeling, advertising,
record keeping, filing of reports and security, and in compliance with the
Advanced Medical Technology Association Code of Ethics on Interactions with
Healthcare Professionals and the American Medical Association’s guidelines on
gifts to physicians, except for failures that individually or in the aggregate
have not had and would not reasonably be expected to have a Material Adverse
Effect. None of Guidant or its Affiliates has received any notice or other
communication from the FDA or any other Governmental Authority (i) contesting
the premarket clearance or approval of, the uses of or the labeling and
promotion of any products of the Business, or (ii) otherwise alleging any
violation applicable to any Medical Device of any Law, in the case of (i) and
(ii), that individually or in the aggregate have not had and would reasonably be
expected to have a Material Adverse Effect.

 

(b) No Medical Device is under consideration by senior management of Guidant or
its Affiliates for recall, withdrawal, suspension, seizure or discontinuance, or
has been recalled, withdrawn, suspended, seized or discontinued (other than for
commercial or other business reasons) by, Guidant, a Transferred Subsidiary or
an Asset Seller in the United States or outside the United States (whether
voluntarily or otherwise), in each case since January 1, 2002.  No proceedings
in the United States or outside of the United States of which Guidant has
Knowledge (whether completed or pending) seeking the recall, withdrawal,
suspension, seizure or discontinuance of any Medical Device are pending against
Guidant, a Transferred Subsidiary

 

32

--------------------------------------------------------------------------------


 

or an Asset Seller or any licensee of any Medical Device that individually or in
the aggregate have had or would reasonably be expected to have a Material
Adverse Effect.

 

(c) As to each Medical Device for which a premarket approval application,
premarket notification, investigational device exemption or similar state or
foreign regulatory application has been approved, the Business and the
Transferred Subsidiaries are in compliance with 21 U.S.C. §§ 360 and 360e or 21
C.F.R. Parts 812 or 814, respectively, and all similar Laws and all terms and
conditions of such licenses or applications, except for any such failure or
failures to be in compliance that individually or in the aggregate have not had
and would not reasonably be expected to have a Material Adverse Effect. In
addition, with respect to the Business and the Transferred Subsidiaries, Guidant
and its Affiliates are in substantial compliance with all applicable
registration and listing requirements set forth in 21 U.S.C. § 360  and 21
C.F.R. Part 807 and all similar Laws, except for any such failures to be in
compliance that individually or in the aggregate have not had and would not
reasonably be expected to have a Material Adverse Effect.

 

(d) No article of any Medical Device is (i) adulterated within the meaning of 21
U.S.C. § 351 (or similar Law), (ii) misbranded within the meaning of 21 U.S.C. §
352 (or similar Law), or (iii) a product that is in violation of 21 U.S.C. § 360
or § 360e (or similar Law), except for failures to be in compliance with the
foregoing that would not reasonably be expected to have a Material Adverse
Effect.

 

(e) With respect to the Business and the Transferred Subsidiaries, none of
Guidant or its Affiliates, nor, to the Knowledge of Guidant, any officer,
employee or agent of Guidant or any of its Affiliates, has made an untrue
statement of a material fact or fraudulent statement to the FDA or any other
Governmental Authority, failed to disclose a material fact required to be
disclosed to the FDA or any other Governmental Authority, or committed an act,
made a statement, or failed to make a statement that, at the time such
disclosure was made, could reasonably be expected to provide a basis for the FDA
or any other Governmental Authority to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth
in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy.

 

(f) With respect to the Business and the Transferred Subsidiaries, none of
Guidant or its Affiliates, nor, to the Knowledge of Guidant, any officer,
employee or agent of Guidant or any of its Affiliates, has been convicted of any
crime or engaged in any conduct for which debarment is mandated by 21 U.S.C. §
335a(a) or any similar Law or authorized by 21 U.S.C. § 335a(b) or any similar
Law. With respect to the Business and the Transferred Subsidiaries, none of
Guidant or its Affiliates, nor, to the Knowledge of Guidant, any officer,
employee or agent of Guidant or its Affiliates has been convicted of any crime
or engaged in any conduct for which such Person or entity could be excluded from
participating in the federal health care programs under Section 1128 of the
Social Security Act of 1935, as amended (the “Social Security Act”) or any
similar Law.

 

(g) With respect to the Business and the Transferred Subsidiaries, since January
1, 2002, none of Guidant or its Affiliates has received any written notice that
the FDA or any other Governmental Authority has (i) commenced, or threatened to
initiate, any action to withdraw its approval or request the recall of any
Medical Device, (ii) commenced, or threatened

 

33

--------------------------------------------------------------------------------


 

to initiate, any action to enjoin production of any Medical Device, or (iii)
commenced, or threatened to initiate, any action to enjoin the production of any
medical device produced at any facility where any Medical Device is
manufactured, tested or packaged, except for any such action that individually
or in the aggregate have not had and would not reasonably be expected to have a
Material Adverse Effect.

 

(h) To the Knowledge of Guidant, there are no facts, circumstances or conditions
that would reasonably be expected to form the basis for any investigation, suit,
claim, action or proceeding against or affecting the Business relating to or
arising under (i) the FDCA, or (ii) the Social Security Act or regulations of
the Office of the Inspector General of the Department of Health and Human
Services, in each case individually or in the aggregate that has had or would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.16. Assets. The Asset Sellers represent all of the Affiliates of
Guidant, other than a Transferred Subsidiary, that own, lease, control or hold a
license or otherwise have a right to use the Purchased Assets. The Assets,
together with the Intellectual Property to be provided under the License and
Technology Transfer Agreement and the services to be provided under the
Transition Services Agreement, constitute all of the assets necessary to operate
the Business in all material respects in the manner as it is now being conducted
by Guidant and its Affiliates.

 

SECTION 3.17. Brokers. Guidant will be solely responsible for the fees and
expenses of any broker, finder or investment banker entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Guidant, and in no way will such fee or expense be deemed an Asset or Assumed
Liability.

 

SECTION 3.18. Disclaimer. EXCEPT AS SET FORTH IN THIS ARTICLE III OR AS MAY BE
SET FORTH IN ANY ANCILLARY AGREEMENT, NONE OF GUIDANT, ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE
MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF GUIDANT, ITS AFFILIATES OR THE BUSINESS. ANY SUCH OTHER
REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

OF ABBOTT

 

Abbott hereby represents and warrants to Guidant as follows:

 

SECTION 4.01. Organization and Authority. (a) Abbott is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Illinois and has all necessary corporate power and authority to enter into,
execute and deliver this Agreement, to carry out its obligations hereunder and
to consummate the transactions contemplated by this Agreement and the Ancillary
Agreements to which it is a party. The execution and delivery by Abbott of this
Agreement and the Ancillary Agreements to which it is a party, the performance

 

34

--------------------------------------------------------------------------------


 

by Abbott of its obligations hereunder and thereunder and the consummation by
Abbott of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Abbott. This
Agreement has been, and upon their execution each of the Ancillary Agreements to
which Abbott is a party will be, duly executed and delivered by Abbott, and,
assuming due authorization, execution and delivery by the other parties hereto
and thereto, this Agreement is, and each of the Ancillary Agreements to which
Abbott is a party will be, a legal, valid and binding obligation of Abbott,
enforceable against it in accordance with its terms.

 

(b) Each Purchaser (other than Abbott) is an entity duly organized, validly
existing and, where applicable, is in good standing under the Laws of the
jurisdiction of its organization, and has all necessary corporate power and
authority to enter into, execute and deliver each Ancillary Agreement to which
it is a party, to carry out its obligations thereunder and to consummate the
transactions contemplated thereby. The execution and delivery by each Purchaser
(other than Abbott) of each Ancillary Agreement to which it is a party, the
performance by such Purchaser of its obligations thereunder and the consummation
by such Purchaser of the transactions contemplated thereby will be, when
executed as provided in this Agreement, duly authorized by all requisite
corporate action on the part of such Purchaser. Each Ancillary Agreement to
which a Purchaser (other than Abbott) is a party will be, when executed as
provided in this Agreement, duly executed and delivered by such Purchaser and,
assuming due authorization, execution and delivery by the other parties thereto,
will constitute, when executed as provided in this Agreement, a legal, valid and
binding obligation of such Purchaser enforceable against it in accordance with
its terms.

 

SECTION 4.02. No Conflict. Assuming compliance with the HSR Act, the pre-merger
notification and waiting period requirements of the EU Merger Regulation and the
making and obtaining of all filings, notifications, consents, approvals,
authorizations and other actions referred to in Section 4.03, the execution,
delivery and performance by Abbott of this Agreement, and the execution,
delivery and performance by Abbott and each other Purchaser of each Ancillary
Agreement to which it is a party do not and will not (a) violate, conflict with
or result in the breach of any provision of the certificate of incorporation or
bylaws (or similar organizational documents) of Abbott or such other Purchaser,
as applicable, (b) conflict with or violate any Law or Governmental Order
applicable to Abbott or such other Purchaser, as applicable, or their respective
assets, properties or businesses or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which Abbott or such other Purchaser, as applicable, is a party,
except, in the case of clauses (b) and (c), as would not materially and
adversely affect the ability of Abbott or such other Purchaser to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement and the Ancillary Agreements.

 

SECTION 4.03. Governmental Consents and Approvals. The execution, delivery and
performance by Abbott of this Agreement, and the execution, delivery and
performance by Abbott and each other Purchaser of each Ancillary Agreement to
which it is a party do not and will not require any consent, approval,
authorization or other order of, action by, filing with, or

 

35

--------------------------------------------------------------------------------


 

notification to, any Governmental Authority, except (a) the EU Merger Regulation
and the requirements of the antitrust Laws of any other relevant jurisdiction or
(b) where failure to obtain such consent, approval, authorization or action, or
to make such filing or notification, would not prevent or materially delay the
consummation by Abbott or such other Purchaser, as applicable, of the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

SECTION 4.04. Litigation. As of the date hereof, no Action by or against Abbott
or any other Purchaser is pending or, to the knowledge of Abbott and the other
Purchasers, threatened, that could affect the legality, validity or
enforceability of this Agreement, any Ancillary Agreement or the consummation of
the transactions contemplated hereby or thereby.

 

SECTION 4.05. Brokers. Abbott will be solely responsible for the fees and
expenses of any broker, finder or investment banker entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Abbott and the other Purchasers.

 

SECTION 4.06. Disclaimer. EXCEPT AS SET FORTH IN THIS ARTICLE IV OR AS MAY BE
SET FORTH IN ANY ANCILLARY AGREEMENT, NONE OF ABBOTT, ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE
MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF ABBOTT OR ITS AFFILIATES. ANY SUCH OTHER REPRESENTATION OR
WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

SECTION 5.01. Acknowledgment. The parties acknowledge and agree that the entry
of the parties hereto into this Agreement shall in no way affect the
effectiveness of the Transaction Agreement and the Transaction Agreement shall
remain in full force and effect pursuant to the terms thereof; provided,
however, that to the extent that any provisions of this Agreement conflict with
any provisions of the Transaction Agreement, the provisions herein shall
control.

 

SECTION 5.02. Access to Information; Confidentiality. (a) From the date hereof
until the Closing, upon reasonable notice, Guidant shall: (i) afford the
Purchasers and their authorized representatives reasonable access to the
offices, properties and books and records of the Business, and (ii) furnish to
the officers, employees, and authorized agents and representatives of the
Purchasers such additional financial and operating data and other information
regarding the Business (or copies thereof) as the Purchasers may from time to
time reasonably request; provided, however, that any such access or furnishing
of information shall be conducted at Abbott’s expense, during normal business
hours, under the supervision of Guidant’s or its Affiliates’ personnel and in
such a manner as not to interfere with the normal operations of the Business.
Notwithstanding anything to the contrary in this Agreement, Guidant shall not be
required to disclose any information to a Purchaser if such disclosure would be
reasonably likely to (x) cause significant competitive harm to the Business if
the transactions contemplated hereby

 

36

--------------------------------------------------------------------------------


 

are not consummated, (y) jeopardize any attorney-client or other legal privilege
or (z) contravene any applicable Laws, fiduciary duty or binding agreement
entered into prior to the date hereof.

 

(b)           The terms of the Confidentiality Agreement, dated as of February
2, 2006, among Guidant, Boston Scientific and Abbott (the “Confidentiality
Agreement”) are hereby incorporated herein by reference and shall continue in
full force and effect until the Closing, at which time such Confidentiality
Agreement and the obligations of Abbott under this Section 5.02(b) shall
terminate; provided, however, that, from and after the Closing, except as would
have been permitted under the terms of the Confidentiality Agreement, (i) Abbott
shall, and shall cause its officers, directors, employees, representatives and
Affiliates to, treat and hold as confidential, and not disclose to any Person,
information related to the discussions and negotiations between the parties
regarding this Agreement, the Transaction Agreement and the transactions
contemplated hereby and thereby and all confidential information relating to
Guidant and the Excluded Businesses, and (ii) Guidant shall, and shall cause its
officers, directors, employees, representatives and Affiliates to, treat and
hold as confidential, and not disclose to any Person, information related to the
discussions and negotiations between the parties regarding this Agreement, the
Transaction Agreement and the transactions contemplated hereby and thereby and
all confidential information relating to the Assets and the Business. If this
Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall nonetheless continue in full force and effect.

 

(c)           Nothing provided to Abbott pursuant to Section 5.02(a) shall in
any way amend or diminish Abbott’s obligations under the Confidentiality
Agreement. Abbott acknowledges and agrees that any Confidential Information (as
defined in the Confidentiality Agreement) provided to Abbott pursuant to Section
5.02(a) or otherwise by or on behalf of Guidant or any officer, director,
employee, agent, representative, accountant or counsel thereof shall be subject
to the terms and conditions of the Confidentiality Agreement.

 

SECTION 5.03. Regulatory and Other Authorizations; Notices and Consents. (a)
Each of Guidant and Abbott shall use its reasonable best efforts to obtain
promptly all authorizations, consents, orders and approvals of all Governmental
Authorities that may be or become necessary for the performance of its and the
other party’s obligations pursuant to, and the consummation of the transactions
contemplated by, this Agreement. Guidant and Abbott will cooperate with one
another in promptly seeking to obtain all such authorizations, consents, orders
and approvals; provided, however, that Guidant shall not be required to pay any
fees or other payments to any such Governmental Authorities in order to obtain
any such authorization, consent, order or approval (other than normal filing
fees that are imposed by Law on Guidant). Neither Guidant nor Abbott shall
knowingly take any action that would have the effect of materially delaying,
impairing or impeding the receipt of any authorizations, consents, orders and
approvals of any Governmental Authority; provided, however, that in no way shall
reasonable and timely negotiations in good faith by Abbott with any applicable
Governmental Authority relating to the sale, license or other disposition or
holding separate (through the establishment of a trust or otherwise) of Assets
or assets or property of Abbott requested or required by such Governmental
Authority in order to obtain such authorization, consent, order or approval be
deemed to constitute an act materially delaying, impairing, or impeding the
receipt of authorizations, consents, orders and approvals of such Governmental
Authority. Guidant and Abbott each agree to make, or to cause to be made, (i) if
required, an appropriate filing of a

 

37

--------------------------------------------------------------------------------


 

notification and report form pursuant to the HSR Act and the EU Merger
Regulation and (ii) any other filing or notification required by any other
applicable Law, in each case, with respect to the transactions contemplated by
this Agreement as promptly as practicable after the date of this Agreement in
the case of the HSR Act and the EU Merger Regulation, and as promptly as
reasonably practicable in the case of any other filing or notification, and to
supply promptly any additional information and documentary material that may be
requested pursuant to the HSR Act and the EU Merger Regulation or any other
applicable Law.

 

(b)           Without limiting the generality of Abbott’s undertaking pursuant
to Section 5.03(a), Abbott shall, on a reasonable and timely basis consistent
with Section 5.03(a): (i) to the extent necessary to obtain timely approval by a
Governmental Authority, propose, negotiate, commit to and effect, by consent
decree, hold separate orders or otherwise, the sale, divestiture or disposition
of the Carotid Stent Assets, Abbott’s carotid stent assets or any other assets
not material to the Business or the Assets, or (ii) if a Governmental Authority
does not allow Abbott to acquire the Carotid Stent Assets (for purposes of
divestiture or otherwise), agree to exclude the Carotid Stent Assets from the
Assets. If the Carotid Stent Assets are excluded from the Assets, then (x)
Guidant shall engage an investment banking firm selected by, or satisfactory to,
Abbott and on terms reasonably satisfactory to Abbott to sell the Carotid Stent
Assets within a reasonable period of time following the Closing or as otherwise
directed by the applicable Governmental Authorities, (y) Guidant shall remit all
of the proceeds of such sale (net of Taxes and the costs and expenses paid by
Guidant and any of its Affiliates in connection with such sale) to Abbott, and
(z) Abbott shall use its reasonable best efforts to effect the separation of the
Carotid Stent Assets from the Assets, including entering into appropriate
transition services or similar agreements with Guidant or any other Person to
which the Carotid Stent Assets are divested. For all Tax purposes, the parties
agree to treat all remittances of proceeds pursuant to this Section 5.03(b)(y)
as adjustments to the Purchase Price.

 

(c)           Each party to this Agreement shall promptly notify the other party
of any communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other party to review in advance any proposed communication by such
party to any Governmental Authority. Neither party to this Agreement shall agree
to participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry related to the transactions contemplated
by this Agreement unless it consults with the other party in advance and, to the
extent permitted by such Governmental Authority, gives the other party the
opportunity to attend and participate at such meeting. Subject to the
Confidentiality Agreement, the parties to this Agreement will coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other party may reasonably request in connection with the
foregoing and in seeking early termination of any applicable waiting periods
including under the HSR Act and the EU Merger Regulation. Subject to the
Confidentiality Agreement, the parties to this Agreement will provide each other
with copies of all correspondence, filings or communications between them or any
of their representatives, on the one hand, and any Governmental Authority or
members of its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement.

 

SECTION 5.04. Notifications. Each party hereto shall promptly notify the other
party in writing of any fact, change, condition, circumstance or occurrence or
nonoccurrence of

 

38

--------------------------------------------------------------------------------


 

any event of which it is aware that will or is reasonably likely to result in
(a) any representation or warranty made by such party to be untrue or inaccurate
in any material respect at any time after the date of this Agreement and prior
to the Closing, (b) any material failure on such party’s part to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder, and (c) the failure of any condition precedent set forth in
Article VIII of this Agreement; provided, however, that the delivery of any
notice pursuant to this Section 5.04 shall not limit or otherwise affect the
remedies available hereunder to the party receiving such notice. In addition,
Guidant shall promptly (i) notify Abbott in writing upon the occurrence of any
event that will or is reasonably likely to result in the termination of the
Merger Agreement, and (ii) to the extent permitted, forward copies of any
notices received or delivered by Guidant pursuant to the Merger Agreement that
materially affect the Business, the Assets, the Purchasers’ rights with respect
thereto or the likelihood of consummation of the transactions contemplated by
this Agreement in accordance with the terms hereof or of the Merger pursuant to
the Merger Agreement.

 

SECTION 5.05. Release of Indemnity Obligations. (a) Guidant and Abbott will
cooperate with each other with a view to entering into arrangements effective as
of the Closing whereby (i) the applicable Purchaser would be substituted for
Guidant or its Affiliates (other than the Transferred Subsidiaries) in any
guarantees, letters of comfort, indemnities or similar arrangements entered into
by Guidant or its Affiliates (other than the Transferred Subsidiaries) in
respect of the Business (but only to the extent such guarantees, letters of
comfort, indemnities or arrangements constitute Assumed Liabilities) and (ii)
Guidant or its Affiliates (other than the Transferred Subsidiaries) would be
substituted for the applicable Transferred Subsidiary in any guarantees, letters
of comfort, indemnities or similar arrangements entered into by Guidant or its
Affiliates in respect of any other businesses of Guidant (but only to the extent
such guarantees, letters of comfort, indemnities or arrangements constitute
Excluded Liabilities). If such substitution cannot be effected in accordance
with this Section 5.05, the guaranteeing party shall not terminate such guaranty
arrangements without the consent of the other party; provided, however, that
such party shall enter into a separate guaranty with the other party or its
Affiliates to guarantee the performance of the obligations of the relevant
Person pursuant to the contract underlying such guaranty arrangements.

 

(b)           After the Closing, each of Guidant and Abbott, at the request of
the other party, shall use, and shall cause their respective Affiliates to use,
reasonable best efforts to obtain any consent, substitution or amendment
required to novate or assign all Assumed Liabilities to the applicable Purchaser
and any Excluded Liabilities to Guidant or its Affiliates (other than the
Transferred Subsidiaries), and obtain in writing the unconditional release of
Guidant and its Affiliates (other than the Transferred Subsidiaries) with
respect to the Assumed Liabilities and the unconditional release of Abbott and
its Affiliates with respect to the Excluded Liabilities.

 

SECTION 5.06. Tax Election. (a) Abbott, in its sole discretion, may require
Guidant and/or its Affiliates to participate in the making of an election under
section 338(h)(10) of the Code with respect to the purchase of any Shares that
qualify for such treatment, including as a result of such an election. Guidant
shall cooperate with Abbott in effecting each such election, including its
timely filing.

 

39

--------------------------------------------------------------------------------


 

(b)           In connection with each such election, Abbott and Guidant shall
agree to allocate the Country Allocation made to such Transferred Subsidiary
under Section 2.04(b) among the assets of such Transferred Subsidiary. As
promptly as practical following the Closing, Abbott will prepare a proposed
allocation among the assets of each such Transferred Subsidiary and will furnish
a copy thereof to Guidant for its review at least 45 days prior to the due date
for the filing of the Section 338(h)(10) election. Guidant shall have the right
to consent to such allocation, which consent shall not be unreasonably withheld.
Such allocations shall be binding on Guidant, Abbott and their respective
Affiliates in completing any income tax returns reflecting gain or loss from the
election and for all other Tax purposes.

 

(c)           Abbott shall reimburse Guidant and its Affiliates for any
additional Taxes incurred as a result of their participation in any election
under section 338(h)(10) of the Code (including any Taxes resulting from such
reimbursement). Such additional Taxes shall exist to the extent that the Taxes
with respect to the gain realized from such election exceeds the Taxes that
would have been payable by Guidant in respect of its sale of the stock of such
Transferred Subsidiary absent such election, and such additional Taxes shall be
determined in accordance with Section 5.06(d). Abbott shall make such
reimbursement on the due date of the relevant Tax Return in which the Code
section 338(h)(10) deemed asset sale is reflected. For Tax purposes, the parties
agree that any reimbursement by Abbott to Guidant and its Affiliates pursuant to
this Section 5.06(c), shall be treated as additional Purchase Price.

 

(d)           Prior to the Closing, Abbott shall provide Guidant a list of Share
purchases for which an election under Code section 338(h)(10) is being
considered. Within thirty days after Guidant’s receipt of such list, Guidant
shall provide Abbott with a pro forma calculation of additional Taxes referred
to in Section 5.06(c), together with all workpapers relating to those
calculations, which workpapers shall include all relevant detail, including
inside and outside tax basis information and consolidated and entity specific
net operating loss information. If Abbott does not provide comments in writing
to Guidant within thirty days after Abbott’s receipt of pro forma calculations,
then those pro forma calculations shall be deemed to be the final pro forma
calculation. If, however, Abbott submits comments to Guidant within such
thirty-day period, Abbott and Guidant shall negotiate in good faith to resolve
any differences during such thirty-day period following Abbott’s submission. If
Abbott and Guidant are unable to reach a resolution during that thirty-day
period, any disputed items shall be submitted for resolution to an
internationally recognized independent accounting firm mutually selected by
Abbott and Guidant which shall make a final determination as to the disputed
items within 30 days after such submission, and such determination shall be
final and binding upon Abbott and Guidant. Abbott shall be responsible for the
fees and expenses of such accounting firm. Guidant shall prepare and file all
relevant Tax Returns reflecting the tax consequences of the Section 338(h)(10)
elections (i) consistent with the principles used in the preparation of the
final pro forma calculation as determined under this Section 5.06(d), and (ii)
the allocation among the Assets of such Transferred Subsidiaries as determined
in accordance with Section 5.06(b). The additional amount of Taxes shall exist
to the extent that Taxes payable with respect to the gain realized from such
election (taking into account all net operating losses and other tax attributes
that would be attributed to such Transferred Subsidiary under applicable Law
(“Transferred Subsidiary Tax Attributes”)) exceed Taxes that would have been
payable by Guidant in respect of its sale of stock of such Transferred
Subsidiary absent such election, provided that, Guidant shall be deemed to have
paid Taxes in respect of gain realized from such election (determined

 

40

--------------------------------------------------------------------------------


 

using a 35% marginal rate) to the extent that Guidant is required to absorb net
operating losses or other tax attributes other than Transferred Subsidiary
Attributes in excess of those that would have been absorbed had no such election
been made.

 

(e)           If (i) Assets are transferred pursuant to an Intellectual Property
Transfer Agreement, (ii) an election under Section 338(h)(10) of the Code is not
made by Abbott with respect to the relevant IP Seller, and (iii) Taxes of
Guidant with respect to the sale of such Assets and the sales of the Shares of
the IP Seller exceeds the amount of Taxes of Guidant that would have been due if
there had been no such sale of Assets, then Abbott shall reimburse Guidant and
its Affiliates for any such additional Taxes incurred as a result of such sale
of Assets (including Taxes resulting from such reimbursement).

 

SECTION 5.07. Insurance. (a) The parties agree to cooperate in structuring the
transactions contemplated by this Agreement so as to preserve to the fullest
extent possible available insurance coverage with respect to Assumed
Liabilities, the Business and any “D&O” coverage for employees of Guidant or its
subsidiaries who primarily perform or have primarily performed their services
for or with respect to the Business prior to the Closing.

 

(b)           Prior to the Closing, Guidant shall notify all of its insurers of
the sale of the Business to Abbott and the other Purchasers and the Merger so as
to ensure that there will not be any lapse in insurance coverage of the Business
due to any failure to make such notification.

 

(c)           In the event that a loss related to the Business which occurred
prior to the Closing is covered by an insurance policy of Guidant insuring, in
whole or in part, the Business, the parties shall cooperate in filing all
necessary insurance claims. Upon receiving any payment from the insurance
carrier related to such loss, Guidant shall promptly remit such amount to
Abbott.

 

(d)           If Guidant or any of its Affiliates continues coverage under any
insurance policy which includes a provision allowing for continued coverage
after the expiration of such policy for losses that occur during the policy
period but which are reported following the expiration of the policy (an
“Occurrence Based Policy”), then (i) Guidant or such Affiliate shall use its
reasonable best efforts, for so long as coverage under such Occurrence Based
Policy remains effective and including with respect to the payment of insurance
premiums, to assure continued coverage under such Occurrence Based Policy with
respect to losses related to the Business, and (ii) Abbott shall reimburse
Guidant for any such insurance premiums or other costs allocable the Business in
continuing coverage under such Occurrence Based Policy.

 

SECTION 5.08. Trademarks. (a) All Trademarks that are used primarily in, or
related primarily to, the Business and do not include the name “Guidant” (i) to
the extent that they are owned by Guidant and its Affiliates as of the Closing,
shall constitute Assets to be assigned to the applicable Purchaser at the
Closing, and (ii) to the extent that they are licensed (with a right to
sublicense) to Guidant and its Affiliates by third parties as of the Closing,
shall be sublicensed to the applicable Purchaser at the Closing.

 

(b)          Guidant shall retain the ownership of any Trademarks that are used
both in the Business and any other business of Guidant, that are not used
primarily in, or related primarily

 

41

--------------------------------------------------------------------------------


 

to, the Business and that do not include the name “Guidant” (the “Non-Guidant
Licensed Marks”). At the Closing Guidant shall grant to Abbott and its
Affiliates a perpetual, non-terminable, non-exclusive, worldwide and royalty
free right, license and privilege to use the Non-Guidant Licensed Marks solely
within the field of the Business. Except as expressly provided in this Section
5.08, Abbott and its Affiliates shall have no right to use in any way the
Non-Guidant Licensed Marks.

 

(c)           Guidant shall retain the ownership of the trade name “Guidant” and
any Trademarks that include the name “Guidant” used in the Business as of the
Closing (the “Guidant Licensed Marks” and, together with the Non-Guidant
Licensed Marks, the “Licensed Marks”) and, except as expressly provided in this
Section 5.08, Abbott and its Affiliates shall have no right to use in any way
the Guidant Licensed Marks.

 

(i)            As soon as reasonably practicable after the Closing, but in no
event later than three hundred sixty-five days after the Closing, the Purchasers
shall cease to use and remove or cover the name “Guidant” from all signs,
billboards, telephone listings, stationary, office forms or other similar
materials of the Business, unless such use is required by a Governmental
Authority.

 

(ii)           Subject to the terms and conditions contained herein, Guidant
hereby grants to Abbott and its Affiliates, for a period of five years after the
Closing, a non-exclusive, non-assignable, worldwide and royalty-free license,
right and privilege to use the Guidant Licensed Marks on any packages, labels,
displays promotional and other materials of the products of the Business
(“Materials”) used in the Business as of the Closing for the sole purpose of the
operation of the Business by Abbott and its Affiliates after the Closing.

 

(d)           Abbott, on behalf of itself and its Affiliates, acknowledges and
agrees that Guidant is the owner of all right, title, and interest in and to the
Licensed Marks, and all such right, title, and interest shall remain with
Guidant and its Affiliates. All rights not expressly granted to Abbott and/or
its Affiliates under this Agreement shall remain the exclusive property of
Guidant and its Affiliates. Abbott shall not (and shall ensure its Affiliates do
not) otherwise contest, dispute, or challenge the right, title, and interest of
Guidant and its Affiliates in and to the Licensed Marks. Abbott shall not (and
shall ensure its Affiliates do not) file applications to register any Trademarks
or apply for any domain names in any jurisdiction worldwide that are (i)
confusingly similar to any of the Licensed Marks or (ii) consist of, in whole or
part, any of the Licensed Marks. All goodwill and improved reputation generated
by Abbott’s or its Affiliates’ use of the Licensed Marks shall inure to the
benefit of Guidant.

 

(e)           Guidant hereby agrees and acknowledges that its and its
Affiliates’ use of the Licensed Marks immediately prior to the Closing on the
Materials fully complies with Guidant’s standard of quality for the use of the
Licensed Marks. If, after the Closing, Abbott changes the use of the Licensed
Marks on the Materials used in the Business, Abbott must submit samples of its
and its Affiliates’ proposed use of the Licensed Marks to Guidant prior to such
proposed use so Guidant may review such use in accordance with the terms and
conditions of this Section 5.08. Guidant may not unreasonably withhold its
consent to any changes in the use of the Licensed Marks on the Materials by
Abbott. If Guidant does not provide any comments to

 

42

--------------------------------------------------------------------------------


 

Abbott within 15 Business Days of receiving such samples, Guidant shall be
deemed to have accepted the changes proposed by Abbott.

 

(f)            Effective upon the fifth anniversary of the Closing, Abbott and
its Affiliates shall not use the Guidant Licensed Marks in connection with the
Business or otherwise; provided, however, that nothing in this Section 5.08
shall prohibit Abbott and any of its Affiliates from selling any inventory in
existence as of the fifth anniversary of the Closing, which inventory bears any
such Guidant Licensed Marks.

 

(g)           The parties will discuss in good faith whether Abbott may, at its
request, continue to use the Guidant Licensed Marks after the fifth anniversary
of the Closing.

 

(h)           Other than as provided in the Supply Agreements, Guidant hereby
covenants that, for a period of five years after the Closing, none of Guidant or
any of its Affiliates shall use, assign to any third party, or license any third
party to use, any of the Guidant Licensed Marks in connection with products
included in the vascular intervention or endovascular solutions field. In
addition, Guidant, Abbott and their respective Affiliates will cooperate with
each other to avoid any confusion in the marketplace during the period when such
parties are using the Guidant name.

 

(i)            If Guidant or Abbott divests the Carotid Stent Assets in
accordance with Section 5.03(b), then Guidant shall grant to the purchaser of
such Carotid Stent Assets a license to use the Guidant name in connection
therewith in a manner consistent with this Section 5.08 for a reasonable
transition period.

 

SECTION 5.09. Further Action. (a) Each of Guidant and Abbott shall use its
reasonable best efforts to take, or cause to be taken, all appropriate action,
to do or cause to be done all things necessary, proper or advisable under
applicable Law and the agreements included in the Assets, and to execute and
deliver such documents and other papers and any other agreements, as may be
necessary to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement or to effect the
separation of the Business and the Assets from other Guidant assets, including,
to the extent practicable, reasonable steps to divide Shared Assets that are
divisible and to obtain all required consents from third parties.

 

(b)           Guidant agrees that it shall not solicit, initiate, facilitate or
pursue any arrangement relating to the Business or the Assets with any third
parties other than a Purchaser prior to the termination of this Agreement.

 

(c)           To the extent that any of the transfers, distributions, deliveries
and the assumptions required to be made in connection with the transactions
contemplated by this Agreement shall not have been so consummated at Closing,
the parties shall cooperate and use their reasonable best efforts to effect such
consummation as promptly thereafter as reasonably practicable, including
executing and delivering such further instruments of transfer and taking such
other actions as the parties may reasonably request in order to effectuate the
purposes of this Agreement or to more effectively transfer to the applicable
Purchaser or confirm the applicable Purchaser’s right, title to or interest in,
all of the Assets, to put the applicable

 

43

--------------------------------------------------------------------------------


 

Purchaser in actual possession and operating control thereof and to permit the
applicable Purchaser to exercise all rights with respect thereto (including
rights under contracts and other arrangements as to which the consent of any
third party to the transfer thereof shall not have previously been obtained). In
the event and to the extent that Guidant or Abbott is unable to obtain any
required consents, Guidant or the applicable Seller shall (i) continue to be
bound thereby pending assignment to the applicable Purchaser, (ii) at the
direction and expense of Abbott, pay, perform and discharge fully all of its
obligations thereunder from and after the closing and prior to assignment to the
applicable Purchaser, (iii) exercise or exploit its rights and options under all
such agreements, leases, licenses and other rights and commitments when and only
as reasonably directed by Abbott, and (iv) without further consideration
therefor, pay, assign and remit to the applicable Purchaser promptly all monies,
rights and other consideration received in respect of such agreements or
otherwise make available to the applicable Purchaser the benefit of such
agreements as contemplated by this Agreement; provided, however, that none of
Guidant nor any of its Affiliates shall be obligated to transfer to the
Purchasers any Business Intellectual Property licensed from third parties that,
despite the use by Guidant and its Affiliates of such efforts, is incapable of
being transferred. If and when any such consent shall be obtained or such
agreement, lease, license or other right shall otherwise become assignable,
Guidant or the applicable Seller shall promptly assign all its rights and
obligations thereunder to the applicable Purchaser without payment of further
consideration and Abbott or such Purchaser shall, without the payment of any
further consideration therefor, assume such rights and obligations.

 

(d)           In the event that certain assets, rights or properties which
properly constitute Assets were not transferred to the applicable Purchaser at
Closing, then Guidant shall promptly take all steps reasonably necessary to
transfer and deliver any and all of such Assets to the applicable Purchaser
without the payment by Abbott of any further consideration therefor. In the
event that certain assets which do not properly constitute Assets were
transferred to a Purchaser at Closing, then the applicable Purchaser shall
promptly take all steps reasonably necessary to transfer and deliver any and all
of such assets to Guidant without the payment by Guidant of any further
consideration therefor.

 

SECTION 5.10. Mixed Contracts and Accounts. (a) Unless the parties agree
otherwise, any agreement to which Guidant or any of its Affiliates is a party
prior to the Closing that inures to the benefit or burden of each of the
Business and the Excluded Assets (a “Mixed Contract”) shall be separated on or
as promptly as practicable after the Closing, so that the applicable Purchaser
and Guidant or its Affiliates shall be entitled to the rights and benefits and
shall assume the related portion of any Liabilities (other than in the case of
the Purchasers, Excluded Liabilities) inuring to their respective businesses. If
any Mixed Contract cannot be so separated, Abbott and Guidant shall, and shall
cause each of their respective Affiliates to, take such other reasonable and
permissible action to cause (i) the Assets associated with that portion of each
Mixed Contract that relates to the Business to be enjoyed by the applicable
Purchaser; (ii) the Liabilities (other than in the case of the Purchasers,
Excluded Liabilities) related with that portion of each Mixed Contract that
relates to the Business to be borne by the applicable Purchaser; (iii) the
assets associated with the portion of each Mixed Contract that relates to the
Excluded Assets to be enjoyed by Guidant or its Affiliates; and (iv) the
Liabilities (other than in the case of Guidant or its Affiliates, Assumed
Liabilities) related with that portion of each Mixed Contract that relates to
the Excluded Assets to be borne by Guidant or its Affiliates. The parties will
cooperate with each other to effect such separation.

 

44

--------------------------------------------------------------------------------


 

(b)           Except as may otherwise be agreed by the parties, the parties
shall not seek to assign any account receivable or accounts payable relating to
both the Business and the Excluded Assets (a “Mixed Account”). Abbott and
Guidant shall, and shall cause each of their respective Affiliates to, take such
other reasonable and permissible actions to cause (i) the Assets associated with
that portion of each Mixed Account that relates to the Business to be enjoyed by
the applicable Purchaser; (ii) the Liabilities (other than in the case of the
Purchasers, Excluded Liabilities) related with that portion of each Mixed
Account that relates to the Business to be borne by the applicable Purchaser;
(iii) the assets associated with that portion of each Mixed Account that relates
to the Excluded Assets to be enjoyed by Guidant or its Affiliates; and (iv) the
Liabilities (other than in the case of Guidant or its Affiliates, Assumed
Liabilities) related with that portion of each Mixed Account that relates to the
Excluded Assets to be borne by Guidant.

 

SECTION 5.11. Intercompany Arrangements. (a) Prior to the Closing, Guidant
shall, and shall cause its Affiliates to, terminate all agreements or
arrangements, written or unwritten, of any kind (other than any Ancillary
Agreements), between (i) Guidant or any of its Affiliates (other than the
Transferred Subsidiaries), on the one hand, and a Transferred Subsidiary, on the
other hand, or (ii) any Transferred Subsidiary, on the one hand, and another
Transferred Subsidiary, on the other hand.

 

(b)           Prior to the Closing, all intercompany receivables, payables and
loans between Guidant or any of its Affiliates (other than the Transferred
Subsidiaries), on the one hand, and a Transferred Subsidiary, on the other hand,
shall be settled, capitalized, distributed or otherwise terminated, with the
result that there will not be intercompany receivables, payables and loans
between Guidant or any of its Affiliates (other than the Transferred
Subsidiaries), on the one hand, and a Transferred Subsidiary, on the other hand,
after the Closing.

 

(c)           Prior to the Closing, Guidant shall cause all indebtedness for
borrowed money of the Transferred Subsidiaries to be repaid in full or otherwise
satisfied or eliminated without any contingent Liability or obligation of any of
the Transferred Subsidiaries to repay such indebtedness for borrowed money after
the Closing.

 

SECTION 5.12. Restructuring. Prior to the Closing, Guidant shall, or shall cause
the Transferred Subsidiaries to, use reasonable best efforts to take the actions
described in Schedule 5.12 for the purposes of distributing or otherwise
transferring from the Transferred Subsidiaries to Guidant, Boston Scientific or
one of their respective Affiliates (other than the Transferred Subsidiaries) any
Excluded Assets, Excluded Liabilities and employees who are not Transferred
Employees.

 

SECTION 5.13. Books, Records and Files. (a) Subject to Section 2.02(b), Guidant
shall transfer all Books, Records and Files, to the extent related to the
Business, to Abbott or its Affiliates at the Closing or as soon as practicable
thereafter. Abbott shall transfer all Books, Records and Files of the
Transferred Subsidiaries, to the extent related to the Excluded Businesses, to
Guidant or its Affiliates at the Closing or as soon as practicable thereafter.
Abbott may redact any information related to the Business from any such Books,
Records and Files transferred to Guidant.

 

45

--------------------------------------------------------------------------------


 

(b)           Each party shall only be obligated to provide Books, Records and
Files pursuant to Section 5.13(a) in the form, condition and format in which
they exist as of the Closing, and in no event shall either party be required to
perform any improvement, modification, conversion, updating or reformatting of
any such Books, Records and Files.

 

SECTION 5.14. Other Agreements. Nothing in this Agreement, the Transaction
Agreement or the Ancillary Agreements shall prohibit Abbott from pursuing
arrangements or agreements with any third party which has publicly announced a
proposal that the Guidant board of directors has determined to be, or to be
reasonably likely to result in or lead to, a Superior Proposal (as defined in
the Merger Agreement).

 

SECTION 5.15. Third Party Claims Against Both the Business and the Excluded
Business. (a) Without duplication of Section 10.05, from and after the Closing:
(i) if Guidant or any of its Affiliates receives notice of any Mixed Action or
any Action from or involving any third party that Guidant believes is reasonably
likely to involve the Business but as to which neither Abbott nor any other
Purchaser is a named party, then Guidant shall as promptly as practicable
provide Abbott notice of such Action; and (ii) if Abbott or any of its
Affiliates receives notice of any Mixed Action or any Action from or involving
any third party that Abbott believes is reasonably likely to involve the
Excluded Business but as to which neither Guidant nor any other Seller is a
named party, then Abbott shall as promptly as practicable provide Guidant notice
of such Action. For purposes of this Agreement, “Mixed Action” means any Action
that a party believes is reasonably likely to: (i) include claims that both give
rise to a right of indemnification under Article X and claims as to which no
right of indemnification under Article X exists; or (ii) include claims that
both give rise to a right of the indemnification under Article X of the Abbott
Indemnified Parties and claims that give rise to a right of indemnification
under Article X of the Guidant Indemnified Parties.

 

(b)           Subject to the provisions of Article X, for any Mixed Action,
whether arising before or after the Closing, Abbott or its Affiliates shall have
the right to control the defense of such Mixed Action to the extent such Mixed
Action relates to the Business, and Guidant or its Affiliates shall have the
right to control the defense of such Mixed Action to the extent such Mixed
Action relates to the Excluded Business.

 

(c)           Neither Abbott nor its Affiliates shall Settle any portion of a
Mixed Action that relates to the Excluded Business without the express written
consent of Guidant, which may be withheld in its sole discretion. Neither
Guidant nor its Affiliates shall Settle any portion of a Mixed Action that
relates to the Business without the express written consent of Abbott, which may
be withheld in its sole discretion. Subject to the provisions of Article X: (i)
Abbott and its Affiliates may Settle a Mixed Action to the extent it relates to
the Business without consent of Guidant so long as such judgment or settlement
does not negatively impact the Excluded Business, in which case the prior
written consent of Guidant shall be required, which consent may not be
unreasonably withheld or delayed; (ii) Guidant and its Affiliates may Settle a
Mixed Action to the extent it relates to the Excluded Business without consent
of Abbott so long as such judgment or settlement does not negatively impact the
Business, in which case the prior written consent of Abbott shall be required,
which consent may not be unreasonably withheld or delayed. As used in this
Agreement, “Settle” means, with respect to any Action, the consent to the entry
of any judgment for such Action or entry into any settlement of such Action.

 

46

--------------------------------------------------------------------------------


 

(d)           To the extent that any of the provisions of this Section 5.15
conflict with any provisions of the Ancillary Agreements, the provisions of the
Ancillary Agreements shall govern.

 

ARTICLE VI

 

EMPLOYEE MATTERS

 

SECTION 6.01. Transferred Employees. (a) As of the Closing, the applicable
Purchaser or one of its Affiliates shall employ the U.S. Business Employees (as
defined below) who are employed by the Transferred Subsidiaries, and on or prior
to the Closing, the applicable Purchaser or one of its Affiliates shall offer
employment to each of the other then-current U.S. Business Employees, in each
case on substantially the same terms and conditions as in effect prior to the
Closing (except as otherwise provided herein). For purposes of this Agreement,
“U.S. Business Employee” means an employee of a Transferred Subsidiary employed
in the United States as of the Closing, or an employee of the Business employed
by an employer domiciled in the United States, in each case who (except as
otherwise expressly agreed to in writing by Abbott) primarily performs his or
her services for or with respect to the Business as of the Closing, including
any such employee who is inactive because of leave of absence, vacation, holiday
or long-term disability. For purposes of this Agreement, “U.S. Transferred
Employee” means each U.S. Business Employee of the Transferred Subsidiaries and
each other U.S. Business Employee who accepts the offer of employment by the
applicable Purchaser or its Affiliate. Schedule 6.01(a) contains a true and
complete list, as of the date hereof, of each U.S. Business Employee.

 

(b)           The applicable Purchaser or one of its Affiliates shall (i)
continue to employ each Non-U.S. Business Employee (as defined below) of a
Transferred Subsidiary as of the Closing (where employment continues by
operation of Law), (ii) continue to employ each Non-U.S. Business Employee as of
the Closing (where employment transfers by operation of Law), and (iii) on or
prior to the Closing, make offers of employment with respect to all other
Non-U.S. Business Employees whose employment does not transfer to the applicable
Purchaser by operation of Law, in each case on substantially the same terms and
conditions as in effect for each such employee prior to the Closing (except as
otherwise provided herein). For purposes of this Agreement, “Non-U.S. Business
Employee” means an employee of the Business employed by an employer domiciled
outside the United States as of the Closing who (except as otherwise expressly
agreed to in writing by Abbott) primarily performs his or her services for or
with respect to the Business outside the U.S. as of the Closing, including any
such employee who is inactive because of leave of absence, vacation, holiday or
long-term disability, and “Non-U.S. Transferred Employee” means each Non-U.S.
Business Employee of a Transferred Subsidiary, and each Non-U.S. Business
Employee whose employment transfers to the applicable Purchaser or one of its
Affiliates by operation of Law, or who accepts the offer of employment by a
Purchaser or one of its Affiliates. Collectively, the U.S. Transferred Employees
and the Non-U.S. Transferred Employees shall be referred to as “Transferred
Employees”. Schedule 6.01(b) contains a true and complete list of, as of the
date hereof, of each Non-U.S. Business Employee.

 

SECTION 6.02. Employee Benefits. (a) For a period of twelve months following the
Closing, Transferred Employees who remain in the employment of the applicable

 

47

--------------------------------------------------------------------------------


 

Purchaser or any of its Affiliates shall receive employee benefits that in the
aggregate are substantially comparable to the employee benefits provided to such
employees immediately prior to the Closing. For the six-month period immediately
following the expiration of the twelve-month period described in the preceding
sentence, the Transferred Employees who remain in the employment of the
applicable Purchaser or any of its Affiliates shall receive employee benefits
that in the aggregate are substantially comparable to either the employee
benefits provided to such employees immediately prior to the Closing or the
employee benefits provided to similarly situated employees of such Purchaser or
its Affiliate. For a period of not less than eighteen months following the
Closing, the Transferred Employees who remain in the employment of the
applicable Purchaser or any of its Affiliates shall receive base salary or wage
rates that are not less than those in effect for such Transferred Employees
immediately prior to the Closing; provided, however, that neither such Purchaser
nor any of its Affiliates shall have any obligation to issue, or adopt any plans
or arrangements providing for the issuance of, shares of capital stock,
warrants, options, stock appreciation rights or other rights in respect of any
shares of capital stock of any entity or any securities convertible or
exchangeable into such shares pursuant to any such plans or arrangements; and
provided, further, that no plans or arrangements of Guidant or Boston Scientific
or any of its or their respective Affiliates providing for such issuance shall
be taken into account in determining whether employee benefits are substantially
comparable in the aggregate, except as otherwise required by Law. Except as
required by Law or expressly provided in Section 6.03(c), nothing contained in
this Agreement shall be construed as requiring a Purchaser or one of its
Affiliates to continue or offer any specific employee benefit plans or to
continue the employment of any specific person. Notwithstanding anything in this
Article VI to the contrary, the applicable Purchaser and its Affiliates shall be
responsible for any severance or similar termination payments or to pay
severance benefits that may become payable to any U.S. Business Employee who is
not a Transferred Employee, and Abbott shall indemnify Guidant and its
Affiliates from any and all liabilities for such payments. In the event that any
of the obligations to make severance or similar termination payments or to pay
severance benefits to U.S. Business Employees are covered by cash, insurance
contracts, or other assets specifically set aside and designated by Guidant or
its Affiliates for this purpose, Guidant shall cause to be transferred to the
applicable Purchaser or its Affiliate or to the appropriate benefit or
compensation plan or arrangement of such Purchaser or its Affiliate, such cash,
insurance contracts or other assets as of the Closing.

 

(b)           The applicable Purchaser shall recognize the prior service of each
Transferred Employee as if such service had been performed with such Purchaser
(i) for purposes of vesting (but not benefit accrual) under such Purchaser’s
defined benefit pension plan, (ii) for purposes of eligibility for vacation
under such Purchaser’s vacation program, (iii) for purposes of eligibility and
participation under any health or welfare plan maintained by such Purchaser
(other than any post-employment health or post-employment welfare plan), (iv)
for purposes of eligibility for the company matching contribution under a 401(k)
savings plan maintained by such Purchaser (it being understood that each
Transferred Employee who was participating in Guidant’s 401(k) savings plan
immediately prior to becoming eligible to participate in that 401(k) savings
plan of such Purchaser or its Affiliates shall be immediately eligible for the
company matching contribution under that 401(k) savings plan maintained by such
Purchaser or one of its Affiliates), and (v) unless covered under another
arrangement with or of Guidant or any of its Affiliates, for benefit accrual
purposes under such Purchaser’s severance plan, (in the case of each of clauses
(i), (ii), (iii), (iv) and (v), solely to the extent that (x) Boston Scientific
makes

 

48

--------------------------------------------------------------------------------


 

such plan or program available to employees of the Surviving Corporation (as
defined in the Merger Agreement), it being Boston Scientific’s current intention
to do so, (y) such recognition does not result in any duplication of benefits,
but (z) not for purposes of any other employee benefit plan of the applicable
Purchaser or any of its Affiliates or any other purpose not expressly described
in this Section 6.02(b), except as required by Law).

 

(c)           With respect to any welfare plan maintained by the applicable
Purchaser in which Transferred Employees are eligible to participate after the
Closing, such Purchaser shall (i) waive all limitations as to preexisting
conditions and exclusions with respect to participation and coverage
requirements applicable to such employees to the extent such conditions and
exclusions were satisfied or did not apply to such employees under the welfare
plans maintained by Guidant or any of its Affiliates prior to the Closing and
(ii) provide each Transferred Employee with credit for any co-payments and
deductibles paid prior to the Closing in satisfying any analogous deductible or
out-of-pocket requirements to the extent applicable under any such plan.

 

(d)           With respect to Non-U.S. Transferred Employees, the applicable
Purchaser shall, and shall cause its applicable Affiliates to, comply with all
applicable Laws, directives and regulations relating to the Non-U.S. Transferred
Employees. The applicable Purchaser and its Affiliates shall be responsible for
any severance, redundancy or similar termination payments that may become
payable to any Non-U.S. Business Employee in connection with the transactions
contemplated by this Agreement, and Abbott shall indemnify Guidant and its
Affiliates from any and all liabilities for such payments; provided, however,
that to the extent that, after the Closing, the applicable Purchaser or any of
its Affiliates incurs a second severance, redundancy or similar termination
payment liability with respect to any particular Non-U.S. Business Employee who
becomes a Non-U.S. Transferred Employee under Section 6.01(b) and who is
subsequently terminated by such Purchaser or its Affiliate for just cause within
12 months of the Closing, Guidant and its Affiliates shall indemnify such
Purchaser or its Affiliates for an amount equal to the lesser of the two
severance liabilities. In the event that any of the obligations to make
severance, redundancy or similar termination payments to Non-US Business
Employees are covered by cash, insurance contracts, or other assets specifically
set aside and designated by Guidant or its Affiliates for this purpose, Guidant
shall cause to be transferred to the applicable Purchaser or its Affiliates or
to the appropriate benefit or compensation plan or arrangement of such Purchaser
or its Affiliate, such cash, insurance contracts, or other assets as of the
Closing.

 

(e)           The applicable Purchaser or its Affiliates shall assume all
liabilities (other than any stock option liabilities described in Section
6.03(a)) related to the Non-U.S. Transferred Employees, including any
liabilities under any Guidant Benefit Plan regardless of whether such employee
benefit plan transfers automatically to such Purchaser or its Affiliates as a
result of the transactions contemplated by this Agreement. In addition to any
cash, insurance contracts or other assets that will transfer automatically to
the applicable Purchaser or its Affiliates or to the Non-U.S. Transferred
Employees as a result of the transactions contemplated by this Agreement,
Guidant shall cause to be transferred to such Purchaser or its Affiliates, or
the appropriate compensation or benefit plan of such Purchaser or its
Affiliates, such cash, insurance contracts, or other assets, if any,
specifically set aside and designated by Guidant in respect of the liabilities
related to the Non-U.S. Transferred Employees as of the Closing, including,
without limitation,

 

49

--------------------------------------------------------------------------------


 

assets of any applicable compensation or benefit plan of Guidant, to the extent
such assets do not transfer automatically to such Purchaser or its Affiliates as
a result of the transactions contemplated by this Agreement. However, any such
transfer shall be subject to the consent of the affected Non-U.S. Transferred
Employees to the extent required by Law.

 

(f)            With respect to U.S. Transferred Employees, Abbott shall pay
Guidant an amount equal to the present value as of the Closing of the excess, if
any, of the pre-Closing liabilities attributable to the U.S. Transferred
Employees over the assets, accruals and reserves set aside and designated by
Guidant or its Affiliates in respect of those types of liabilities, in each
instance to the extent provided by, and as determined in accordance with, the
principles set forth on Schedule 6.02(f). Should such designated assets,
accruals and reserves allocable to such liabilities exceed those liabilities,
Guidant shall pay Abbott such excess. In either event, a single payment for the
net amount of the difference shall be paid within 12 months of the Closing. In
addition, Guidant will cause all Transferred Employees to be fully vested in
their account balances under the Guidant Employee Savings and Stock Ownership
Plan (as defined in the Merger Agreement) and they shall receive a proportionate
share of any previously unallocated shares of stock that may be allocated to
participants under such plan in connection with the transactions contemplated by
this Agreement and the Merger Agreement; provided, however, that nothing in this
sentence shall require Guidant or any of its Affiliates to contribute any
additional amount to such plan.

 

SECTION 6.03. General Matters. (a) All outstanding Guidant stock options held
immediately prior to the Closing by any Transferred Employee shall be
extinguished in accordance with their terms upon the Closing, and, in
satisfaction thereof, Guidant shall provide or cause to be provided to the
holder of each such option, as soon as practicable following the Closing, but in
all cases within the period necessary to comply with Code Section 409A, either
(i) a payment in cash equal to the excess of the aggregate fair market value of
the Guidant shares as of the Closing subject to each such option as of the
Closing over the aggregate exercise price of such option with respect to those
shares, net any applicable withholding Taxes, or (ii) a number of shares of
common stock of Boston Scientific with a fair market value as of the Closing
equal to the excess of the aggregate fair market value of the shares subject to
each such option over the aggregate exercise price of such option, net any
applicable withholding Taxes, to be determined by applying the conversion
formula in Section 5.03(a) of the Merger Agreement to each Guidant option to
determine the number of shares of common stock of Boston Scientific that would
have been subject to such option and the exercise price of such option, adjusted
as if the option holder had not been a Transferred Employee, at Boston
Scientific’s election provided that such election applies to all Transferred
Employees.

 

(b)           Guidant shall not, prior to the Closing:

 

(i)            dispose of or otherwise encumber any assets of, or with respect
to, any employee or independent contractor compensation or benefit plan, program
or arrangement (1) that is sponsored by a Transferred Subsidiary and covers
primarily U.S. Business Employees or Non-U.S. Business Employees, or (2) for
which the Purchasers or their Affiliates have assumed liabilities pursuant to
the provisions of this Article VI;

 

50

--------------------------------------------------------------------------------


 

(ii)           terminate the employment of any U.S. Business Employee or
Non-U.S. Business Employee, other than in the ordinary course of business
consistent with past practice; or

 

(iii)          increase the compensation or fringe benefits of any U.S. Business
Employee or Non-U.S. Business Employee, other than in the ordinary course of
business consistent with past practice.

 

(c)           After the Closing, the Purchasers shall maintain and administer
the Guidant Change in Control Severance Pay Plan for Select Employees and the
Guidant Change in Control Severance Pay Plan for Employees (the “Guidant CIC
Plans”) with respect to any benefits afforded thereunder to any Transferred
Employees; provided, however, that the applicable Purchaser or any of its
Affiliates shall have the right to amend or terminate the Guidant CIC Plans with
respect to the Transferred Employees in accordance with their terms.

 

(d)           No provision of this Agreement shall create any third party
beneficiary rights in any employee of a Transferred Subsidiary or in any
employee of the Business, or any other current or former employee, independent
contractor, or director of Guidant, Boston Scientific, any Purchaser or any of
its or their respective Affiliates, in respect of employment or any other
matter.

 

(e)           With respect to Non-U.S. Business Employees, Section 6.03(e) of
the Disclosure Schedule sets forth a true and complete list of each works
council, union or other labor organization which has to be notified or consulted
or with which negotiations need to be conducted in connection with the
transactions contemplated by this Agreement and each collective bargaining
agreement which has any impact on the terms and conditions of employment with
respect to the Non-U.S. Business Employees. Where required under applicable Law,
Guidant and any of its Affiliates will have, prior to the Closing, properly and
timely notified, or where appropriate, consulted or negotiated with, the local
works council, union, labor board or relevant Governmental Authority concerning
the transactions contemplated by this Agreement.

 

SECTION 6.04. Mutual Non-Solicitation. Without the prior written consent of
Abbott, neither Guidant nor any of its Affiliates shall, for a period of two
years following the Closing, take any action to solicit any sales representative
or person performing a similar function who is a Transferred Employee and who is
employed by the Business (whether as an employee or independent contractor) to
terminate his or her employment with the Business or to seek or accept
employment with Guidant or any of its Affiliates. Without the prior written
consent of Guidant, Abbott shall not, and shall cause each Purchaser and each of
its other Affiliates not to, for a period of two years following the Closing,
take any action to solicit any sales representative or person performing a
similar function who is employed by Guidant or its Affiliates immediately prior
to the consummation of the Merger (other than any Transferred Employee) and who,
after the consummation of the Merger, is employed by the Surviving Corporation
or its successor or any of their Affiliates (whether as an employee or
independent contractor) and primarily performs his or her services for or with
respect to the Excluded Businesses, to terminate his or her employment with the
Surviving Corporation or its successor or their Affiliates or to seek or accept
employment with Abbott or any of its Affiliates.

 

51

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing contained herein shall prevent either
party or their Affiliates from offering employment or service to persons who
respond to a general solicitation or advertisement that is not specifically
directed at them (and nothing shall prohibit such general solicitation or
advertisement).

 

ARTICLE VII

 

TAXES

 

SECTION 7.01. Apportionment. Any Tax imposed on any gain or income recognized by
reason, or as the result, of (a) a transfer of any Excluded Assets or Excluded
Liabilities of a Transferred Subsidiary, or (b) any action required or
contemplated by Section 5.11 shall be attributable to the Pre-Closing Tax
Period. With respect to any Tax Return for any Straddle Period of a Transferred
Subsidiary, Abbott will, to the extent permitted by Law, elect to treat the
Closing as the last day of the taxable year or period and will apportion any
Taxes arising out of or relating to a Straddle Period to the Pre-Closing Tax
Period and the Post-Closing Tax Period under the “closing-the-books” method as
described in Treasury Regulation Section 1.1502-76(b)(2)(i) (or any similar
provision of state, local or foreign law). In any case where applicable Law does
not permit a Transferred Subsidiary to treat the Closing as the last day of the
taxable year or period, any Taxes arising out of or relating to a Straddle
Period will be apportioned to the Pre-Closing Tax Period and the Post-Closing
Tax Period based on a closing of the books; provided, however, that (i)
exemptions, allowances or deductions that are calculated on an annualized basis
(including depreciation, amortization and depletion deductions) will be
apportioned on a daily pro rata basis, (ii) solely for purposes of determining
the marginal tax rate applicable to income during such period in a jurisdiction
in which such tax rate depends upon the level of income, annualized income will
be taken into account, and (iii) real and personal property Taxes shall be
allocated on a per diem basis.

 

SECTION 7.02. Tax Return Filing and Amendment. Guidant will prepare and file, or
cause to be prepared and filed, all Tax Returns of each Transferred Subsidiary
with respect to periods ending on or before Closing to the extent such returns
have not been filed prior to Closing, and Guidant will pay, or cause to be paid,
all Taxes shown as due thereon; provided that nothing in this Section 7.02 shall
affect the rights of Guidant and its Affiliates to indemnification under Section
5.06. Abbott will prepare and file, or cause to be prepared and filed all Tax
Returns of each Transferred Subsidiary with respect to any Straddle Period to
the extent such returns have not been filed prior to Closing, and Abbott will
pay, or cause to be paid, all Taxes shown as due thereon; provided that nothing
in this Section 7.02 shall affect the rights of Abbott to indemnification under
Section 10.02(a)(iii). Abbott shall deliver, at least 20 days prior to the due
date (taking into account extensions) for the filing of each such Tax Return for
any Straddle Period, to Guidant a statement setting forth the amount of tax for
which Guidant is responsible pursuant to Section 10.02(a)(iii) and copies of
such Tax Return. Guidant shall have the right to review such Tax Return and the
statement prior to the filing of such Tax Return. Guidant and Abbott agree to
consult and resolve in good faith any issue arising as a result of the review of
such Tax Return and statement and mutually consent to the filing of such Tax
Return. Neither Abbott nor any of its Affiliates shall file any amended Tax
Returns for any periods for or in respect of any Transferred Subsidiary with
respect to which Abbott is not obligated to prepare,

 

52

--------------------------------------------------------------------------------


 

or cause to be prepared, the original such Tax Returns pursuant to this Section
7.02 without the prior written consent of Guidant (which consent shall not be
unreasonably withheld).

 

SECTION 7.03. Refunds. Guidant shall be entitled to retain or, to the extent
actually received by or otherwise available to Abbott or its Affiliate, receive
immediate payment from Abbott or any of its Affiliates (including the
Transferred Subsidiaries) of, any refund or credit with respect to Taxes
(including without limitation refunds arising by reason of amended Tax Returns
filed after the Closing Date or otherwise) with respect to any Pre-Closing Tax
Period relating to the Transferred Subsidiaries or any Asset Sellers. Any
refunds or credits of Taxes with respect to Straddle Periods shall be
apportioned to the period ending on the date of the Closing pursuant to the
principles set forth in Section 7.01. Abbott shall be entitled to retain or, to
the extent actually received by Guidant or its Affiliate, receive immediate
payment from Guidant or any of its Affiliates of, any refund or credit with
respect to Taxes (including without limitation refunds arising by reason of
amended Tax Returns filed after the Closing or otherwise) with respect to any
Post-Closing Tax Period relating to the Transferred Subsidiaries or any Asset
Sellers. Any refunds or credit of Taxes with respect to Straddle Periods shall
be apportioned to the period beginning after the date of the Closing pursuant to
the principles set forth in Section 7.01.

 

SECTION 7.04. Resolution of Tax Controversies. If a claim shall be made by any
Governmental Authority that might result in an indemnity payment to the Abbott
or any of its affiliates pursuant to Section 10.02(a)(iii), Abbott shall
promptly notify Guidant of such claim. In the event that a Governmental
Authority determines a deficiency in any Tax, the party ultimately responsible
for such Tax under this Agreement, whether by indemnity or otherwise, shall have
authority to determine whether to dispute such deficiency determination and to
control the prosecution or settlement of such dispute; provided that with
respect to Straddle Periods, the party with the greater potential Tax burden
shall control the dispute. The party that is not ultimately responsible for such
Tax under this Agreement shall have the right to participate at its own expense
in the conduct of any such proceeding involving a Tax claim that would adversely
affect such party.

 

SECTION 7.05. Tax Cooperation. Each of Abbott and Guidant shall provide the
other party with such information and records and make such of its officers,
directors, employees and agents available as may reasonably be requested by such
other party in connection with the preparation of any Tax Return or any audit or
other proceeding that relates to the Transferred Subsidiaries or the Asset
Sellers.

 

SECTION 7.06. Conveyance Taxes. Notwithstanding any other provisions of this
Agreement to the contrary, all transfer, documentary, recording, sales, use,
registration, stamp and other similar Taxes (including all applicable real
estate transfer Taxes, but excluding any Taxes based on or attributable to
income or capital gains) together with any notarial and registry fees and
recording costs imposed by any taxing authority or other Governmental Authority
in connection with the transfer of the Shares and the Purchased Assets to the
Purchasers (“Conveyance Taxes”) will be shared equally by the Purchasers, on the
one hand, and Guidant or the applicable Seller, on the other hand, regardless of
which Person is obligated to pay such Conveyance Taxes under applicable Law;
provided, however, that the Purchasers shall pay and be solely responsible for
all value added, goods and services and any other similar taxes

 

53

--------------------------------------------------------------------------------


 

that are recoupable by a Purchaser. To the extent that one party claims any
exemptions from any Conveyance Taxes, such party shall provide to the other
party the appropriate exemption certificates. Abbott, Guidant and their
respective Affiliates will cooperate in timely making and filing all Tax Returns
that may be required to comply with Law relating to Conveyance Taxes. Abbott
shall be responsible for any incremental Conveyance Taxes incurred as a result
of the participation by Guidant and its Affiliates in any election under section
338(h)(10) of the Code.

 

ARTICLE VIII

 

CONDITIONS TO CLOSING

 

SECTION 8.01. Conditions to Obligation of Guidant. The obligation of Guidant to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)           Representations, Warranties and Covenants. Each of the
representations and warranties of Abbott contained in this Agreement shall be
true and correct in all material respects as of the Closing, with the same force
and effect as if made as of the Closing (other than such representations and
warranties as are made as of another date, which shall be true and correct in
all material respects as of such date), except in either case where any failure
of such representations and warranties to be so true and correct would not
materially delay or prevent the consummation of the transactions contemplated
hereby in accordance with the terms hereof, and the covenants and agreements
contained in this Agreement to be complied with by Abbott on or before the
Closing shall have been complied with in all material respects, and Guidant
shall have received a certificate signed on behalf of Abbott by an officer of
Abbott to such effect;

 

(b)           Governmental Approvals. Any waiting period (and any extension
thereof) under the HSR Act and the EU Merger Regulation applicable to the
purchase of the Business contemplated by this Agreement, and any agreement with
a Governmental Authority not to consummate the transactions contemplated by this
Agreement, shall have expired or shall have been terminated, and Boston
Scientific, Guidant or Abbott, as the case may be, shall have obtained all
authorizations, consents, orders and approvals of all Governmental Authorities
that, if not received, would make any of the transactions contemplated by this
Agreement or any of the other Ancillary Agreements illegal or otherwise prohibit
the consummation of such transactions;

 

(c)           No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise prohibiting the
consummation of such transactions; and

 

(d)           Closing Conditions Satisfied. All of the respective conditions to
Boston Scientific’s, Sub’s and Guidant’s obligations to consummate the Merger,
as set forth in the Merger Agreement, shall have been satisfied or waived, and
each of Boston Scientific and Sub shall have notified Guidant, and Guidant shall
have notified Boston Scientific

 

54

--------------------------------------------------------------------------------


 

and Sub, in writing (with copies of such notices having been delivered to
Abbott) that it is ready, willing and able to consummate the Merger and that it
intends to consummate the Merger immediately following the consummation of the
transactions contemplated by this Agreement and the Transaction Agreement.

 

SECTION 8.02. Conditions to Obligation of Abbott. The obligation of Abbott to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)           Representations, Warranties and Covenants. Each of the
representations and warranties of Guidant contained in this Agreement shall be
true and correct in all material respects as of the Closing, with the same force
and effect as if made as of the Closing (other than such representations and
warranties as are made as of another date, which shall be true and correct in
all material respects as of such date), except in either case where any failure
of such representations and warranties to be so true and correct would not
materially delay or prevent the consummation of the transactions contemplated
hereby in accordance with the terms hereof, and the covenants and agreements
contained in this Agreement to be complied with by Guidant on or before the
Closing shall have been complied with in all material respects, and Abbott shall
have received a certificate signed on behalf of Guidant by an officer of Guidant
to such effect;

 

(b)           Governmental Approvals. Any waiting period (and any extension
thereof) under the HSR Act or the EU Merger Regulation applicable to the
purchase of the Business contemplated by this Agreement, and any agreement with
a Governmental Authority not to consummate the transactions contemplated by this
Agreement, shall have expired or shall have been terminated, and Boston
Scientific, Guidant or Abbott, as the case may be, shall have obtained all
authorizations, consents, orders and approvals of all Governmental Authorities
that, if not received, would make any of the transactions contemplated by this
Agreement illegal or otherwise prohibit the consummation of such transactions;

 

(c)           No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise prohibiting the
consummation of such transactions; and

 

(d)           Closing Conditions Satisfied. All of the respective conditions to
Boston Scientific’s, Sub’s and Guidant’s obligations to consummate the Merger,
as set forth in the Merger Agreement, shall have been satisfied or waived, and
each of Boston Scientific and Sub shall have notified Guidant, and Guidant shall
have notified Boston Scientific and Sub, in writing (with copies of such notices
having been delivered to Abbott) that it is ready, willing and able to
consummate the Merger and that it intends to consummate the Merger immediately
following the consummation of the transactions contemplated by this Agreement
and the Transaction Agreement.

 

55

--------------------------------------------------------------------------------


 

ARTICLE IX

 

TERMINATION

 

SECTION 9.01. Termination. This Agreement may be terminated, or in the case of
clause (d) below shall terminate, at any time prior to the Closing in the
following circumstances:

 

(a)           by the mutual written consent of Guidant and Abbott;

 

(b)           by either Guidant or Abbott, if the Closing shall not have
occurred by September 30, 2006; provided, however, that the right to terminate
this Agreement under this Section 9.01(b) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date;

 

(c)           by either Guidant or Abbott in the event that any Governmental
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement shall have become final and non-appealable; or

 

(d)           immediately, without any action by either Guidant or Abbott, upon
any termination of the Merger Agreement.

 

SECTION 9.02. Effect of Termination. In the event of termination of this
Agreement as provided in Section 9.01, this Agreement shall forthwith become
void and there shall be no liability on the part of either party hereto except
(a) as set forth in Section 5.02 and Article XI and (b) that nothing herein
shall relieve either party from liability for any breach of this Agreement
occurring prior to such termination.

 

ARTICLE X

 

INDEMNIFICATION

 

SECTION 10.01. Survival of Representations and Warranties. The representations
and warranties of the parties hereto contained in this Agreement and the
Transaction Agreement shall terminate at the Closing.

 

SECTION 10.02. Indemnification by Guidant. (a) From and after the Closing,
Abbott and its Affiliates, officers, directors, agents, successors and assigns
(the “Abbott Indemnified Parties”) shall be indemnified and held harmless by
Guidant for and against all losses, damages, claims, costs and expenses,
interest, awards, judgments and penalties (including reasonable attorneys’ and
consultants’ fees and expenses) actually suffered or incurred by them
(hereinafter, a “Loss”) to the extent arising out of or related to:

 

(i)            the Excluded Assets;

 

(ii)           the Excluded Liabilities;

 

56

--------------------------------------------------------------------------------


 

(iii)          Taxes of Boston Scientific, Guidant or any of their Affiliates
(including any Liability arising as a transferee or successor by contract or
otherwise and including any Taxes arising under Regulation 1.1502-6 or similar
Law) attributable to any Pre-Closing Tax Period (other than Taxes referred to in
the first sentence of Section 5.06(c)); and

 

(iv)          Taxes of Abbott or any of its Affiliates for any Post-Closing
Period that would not have been incurred but for a net adjustment to a
Pre-Closing Period Tax Liability of Guidant or any of its Affiliates.

 

(b) In addition to the provisions of Section 10.02(a), from and after the
Closing, the Abbott Indemnified Parties shall be indemnified and held harmless
by Guidant for and against (i) any action between the date hereof and the
Closing with respect to the Assets, the U.S. Business Employees, the Non-U.S.
Business Employees or the Business that would have been a breach of the
covenants contained in Section 4.01 of the Merger Agreement if such covenants
had been made with respect to the Assets, the U.S. Business Employees, the
Non-U.S. Business Employees or the Business rather than having been made with
respect to Guidant’s assets, employees and businesses; provided, however, that
Guidant shall have no obligation to indemnify any Abbott Indemnified Party
pursuant to this clause (i) unless and until the aggregate amount of all such
amounts indemnifiable under this clause (i) exceeds $100,000,000, in which case
Guidant will only be liable for amounts indemnifiable under this clause (i) in
excess of such amount; and (ii) the occurrence of a Material Adverse Effect
between the date of this Agreement and the Closing. Guidant and Abbott will use
their reasonable best efforts to agree on the amount of any indemnification
payable under this Section 10.02(b). In the event Guidant and Abbott are unable
to reach agreement on such amount despite the use of such efforts, such amount
shall be determined by an independent investment banking firm or accounting firm
(depending on the subject matter of the claim) of international reputation
reasonably acceptable to each of Guidant and Abbott using customary valuation
methodologies. The determination of such independent investment banking firm
shall be final and binding on Guidant and Abbott. The fees and expenses of such
independent investment banking firm shall be shared equally between Guidant and
Abbott.

 

SECTION 10.03. Indemnification by Abbott. From and after the Closing, Guidant
and its Affiliates, officers, directors, agents, successors and assigns shall be
indemnified and held harmless by Abbott for and against any and all Losses to
the extent arising out of or related to the Business (other than the Excluded
Liabilities) and the Assumed Liabilities, except for Taxes described in Section
10.02(iii).

 

SECTION 10.04. Limits on Indemnification. (a) Notwithstanding anything to the
contrary contained in this Agreement, neither party hereto shall have any
Liability under Section 10.02(a) for any punitive, incidental, consequential,
special or indirect damages, except to the extent that any such damages are
awarded in connection with a Third Party Claim against an indemnified party and
such indemnified party is entitled to be indemnified hereunder as a result of
the facts or circumstances giving rise to such Third Party Claim.

 

(b) For all purposes of this Article X, “Losses” shall be net of (i) any
insurance or other recoveries actually paid to an indemnified party or its
Affiliates in connection with the

 

57

--------------------------------------------------------------------------------


 

facts giving rise to the right of indemnification, and (ii) any Tax benefit to
which an indemnified party or any of its Affiliates is or will be entitled in
connection with the facts giving rise to the right of indemnification.

 

SECTION 10.05. Notice of Loss; Third Party Claims. (a) An indemnified party
shall give the indemnifying party notice of any matter that an indemnified party
has determined has given or could give rise to a right of indemnification under
this Agreement, within 60 days of such determination, stating the amount of the
Loss, if known, and method of computation thereof, and containing a reference to
the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises.

 

(b) If an indemnified party shall receive notice of any Action from or involving
any third party that the indemnified party believes is reasonably likely to give
rise to a right of indemnification under this Article X (each, a “Third Party
Claim”), then, as promptly as practicable after the receipt of such notice, the
indemnified party shall give the indemnifying party notice of such Third Party
Claim, stating the amount of the Loss, if known, and method of computation
thereof and containing a reference to the provisions of this Agreement in
respect of which such right of indemnification is claimed or arises; provided,
however, that the failure to provide such notice shall not release the
indemnifying party from any of its obligations under this Article X except to
the extent that such failure actually results in a detriment to the indemnifying
party and shall not relieve the indemnifying party from any other Liability that
it may have to any indemnified party other than under this Article X. The
indemnifying party shall be entitled to assume and control the defense of such
Third Party Claim at its expense and through counsel reasonably satisfactory to
the indemnified person if it gives notice of its intention to do so to the
indemnified party within 15 days of the receipt of such notice from the
indemnified party. If the indemnifying party elects to undertake any such
defense against a Third Party Claim, the indemnified party may participate in
such defense at its own expense. The indemnified party shall reasonably
cooperate with the indemnifying party in such defense and make available to the
indemnifying party, at the indemnifying party’s expense, all witnesses,
pertinent records, materials and information in the indemnified party’s
possession or under the indemnified party’s control relating thereto as is
reasonably required by the indemnifying party. If the indemnifying party elects
to direct the defense of any such claim or proceeding, it shall not consent to
the entry of any judgment or enter into any settlement with respect to such
Third Party Claim without the prior written consent of the indemnified party,
which consent shall not be unreasonably withheld or delayed. No indemnifying
party shall be liable for any settlement of a Third Party Claim effected without
such indemnifying party’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

SECTION 10.06. Tax Treatment of Indemnity Payments. For all Tax purposes, the
parties agree to treat all payments made under any indemnity provisions
contained in this Agreement as adjustments to the Purchase Price, except to the
extent applicable Law requires otherwise.

 

58

--------------------------------------------------------------------------------


 

ARTICLE XI

 

GENERAL PROVISIONS

 

SECTION 11.01. Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
other Ancillary Agreements and the transactions contemplated hereby and thereby
shall be borne by the party incurring such costs and expenses, whether or not
the Closing shall have occurred.

 

SECTION 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by
facsimile, by e-mail or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 11.02):

 

(a)           if to Guidant or any Seller:

 

Guidant Corporation

111 Monument Circle, 29th Floor

Indianapolis, Indiana 46204

Fax: (317) 971-2119

Attention: General Counsel

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, Illinois 60606

Fax: (312) 407-0411

Attention: Charles W. Mulaney, Jr.

   Brian W. Duwe

 

(b)           if to Abbott or any other Purchaser:

 

Abbott Laboratories

Dept. 0392, Bldg. AP6D

100 Abbott Park Road

Abbott Park, Illinois 60064-3500

Fax: (847) 935-8207

Attention: Chief Operating Officer, Medical Products Group

 

with a copy to:

 

Abbott Laboratories

Dept. 364, Bldg. AP6D

 

59

--------------------------------------------------------------------------------


 

100 Abbott Park Road

Abbott Park, Illinois 60064-6020 USA

Fax: (847) 938-6277

Attention: General Counsel

 

and a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3903

Fax: (212) 455-2502

Attention: Charles I. Cogut

   William E. Curbow

 

SECTION 11.03. Public Announcements. Each party to this Agreement shall consult
with the other party before issuing, and shall provide the other party the
opportunity to review and comment upon, any press release or other public
announcement in respect of this Agreement or the transactions contemplated
hereby and shall not issue any press release or other public statements or
otherwise communicate with any news media regarding this Agreement and/or the
transactions contemplated hereby without the consultation and prior written
consent of the other party unless otherwise required by Law or applicable stock
exchange regulation and then only with such advance notice to and consultation
with the other party as is practical. The parties to this Agreement shall
cooperate as to the timing and contents of any such press release, public
announcement or communication. The parties agree that they shall each issue a
press release announcing the execution of this Agreement, the contents of which
shall be reasonably satisfactory to the other party. Notwithstanding the
foregoing, neither party shall have any obligation to consult with the other
party or provide the other party with an opportunity to review and comment upon
any press release or other public announcement announcing a termination of this
Agreement, and such party may issue such press release or public announcement or
otherwise communicate with any news media regarding such termination without the
consent of the other party; provided, however, that the non-terminating party
shall have received advance written notice of the other party’s intention to
terminate this Agreement.

 

SECTION 11.04. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either party hereto. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

 

SECTION 11.05. Entire Agreement. This Agreement, the Transaction Agreement, the
Confidentiality Agreement and the Ancillary Agreements constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and

 

60

--------------------------------------------------------------------------------


 

supersede all prior agreements and undertakings, both written and oral, between
Guidant and Abbott with respect to the subject matter hereof and thereof.

 

SECTION 11.06. Assignment. This Agreement may not be assigned without the
express written consent of Guidant and Abbott (which consent may be granted or
withheld in the sole discretion of Guidant or Abbott), as the case may be;
provided, however, that (a) either party may, without the consent of the other
party, assign its rights and obligations, in whole or in part, under this
Agreement to one or more of its controlled Affiliates, except that no such
assignment shall relieve the assigning party from the performance of its
obligations hereunder, and (b) Abbott may, without the consent of Guidant,
assign its rights and obligations, in whole or in part, under this Agreement to
any designee of Abbott (in the event Abbott divests any of the Assets that would
otherwise be acquired by Abbott pursuant hereto due to applicable antitrust laws
and regulations) or to any acquirer of all or substantially all of Abbott’s
vascular intervention business.

 

SECTION 11.07. Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, Guidant and Abbott
or (b) by a waiver in accordance with Section 11.08.

 

SECTION 11.08. Waiver. Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) to the extent permitted by applicable Law, waive compliance with
any of the agreements of the other party or conditions to such party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of
either party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

 

SECTION 11.09. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.

 

SECTION 11.10. Other Remedies; Specific Performance. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by Law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy. The parties
hereto agree that irreparable damage would occur in the event that any provision
of this Agreement is not performed in accordance with its specific terms or is
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at Law or in equity.

 

61

--------------------------------------------------------------------------------


 

SECTION 11.11. Interpretive Rules. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement, and all
Article and Section references are to this Agreement unless otherwise specified.
The words “include,” “includes” and “including” will be deemed to be followed by
the phrase “without limitation.” The word “days” means calendar days unless
otherwise specified herein. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. No provision of this Agreement
shall be construed to require either party or their respective officers,
directors, subsidiaries or Affiliates to take any action which would violate or
conflict with any applicable Law.  The word “if” means “if and only if.” The
word “or” shall not be exclusive. The meanings given to terms defined herein
will be equally applicable to both the singular and plural forms of such terms.
Whenever the context may require, any pronoun includes the corresponding
masculine, feminine and neuter forms. Except as otherwise expressly provided
herein, all references to “dollars” or “$” will be deemed references to the
lawful money of the United States of America.

 

SECTION 11.12. Guarantees of Performance. (a) Abbott hereby (i) absolutely,
unconditionally and irrevocably guarantees all of the obligations of each
Purchaser under this Agreement and the Ancillary Agreements to which such
Purchaser is a party, and (ii) unconditionally and irrevocably waives any right
to revoke this guarantee and acknowledges that this guarantee is continuing in
nature and applies to all obligations of such Purchaser under this Agreement and
the Ancillary Agreements. The obligations of Abbott under or in respect of this
guarantee are independent of the guaranteed obligations, and a separate action
or actions may be brought and prosecuted against Abbott to enforce this
guarantee, irrespective of whether any action is brought against the applicable
Purchaser or whether such Purchaser is joined in any such action or actions.

 

(b) Guidant hereby (i) absolutely, unconditionally and irrevocably guarantees
all of the obligations of each Seller under this Agreement and the Ancillary
Agreements to which such Seller is a party, and (ii) unconditionally and
irrevocably waives any right to revoke this guarantee and acknowledges that this
guarantee is continuing in nature and applies to all obligations of such Seller
under this Agreement and the Ancillary Agreements. The obligations of Guidant
under or in respect of this guarantee are independent of the guaranteed
obligations, and a separate action or actions may be brought and prosecuted
against Guidant to enforce this guarantee, irrespective of whether any action is
brought against the applicable Seller or whether such Seller is joined in any
such action or actions.

 

SECTION 11.13. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. All Actions arising out
of or relating to this Agreement shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York; provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of any federal or state court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any Action arising out of or relating to this Agreement brought by either party
hereto and (b) irrevocably waive, and agree not to assert by way of

 

62

--------------------------------------------------------------------------------


 

motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts. Each party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Action by the mailing of copies thereof by mail to such party
at its address set forth in this Agreement, such service of process to be
effective upon acknowledgment of receipt by registered mail; provided, however,
that nothing in this Section 11.13 shall affect the right of any party to serve
legal process in any other manner permitted by law. The consent to jurisdiction
set forth in this Section 11.13 shall not constitute a general consent to
service of process in the State of New York and shall have no effect for any
purpose except as provided in this Section 11.13.

 

SECTION 11.14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.14.

 

SECTION 11.15. Exchange Rate. If applicable Law requires that any payment
pursuant to this Agreement be made in local currency, the parties shall use the
applicable exchange rate published in the Wall Street Journal three Business
Days prior to the Closing.

 

SECTION 11.16. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guidant and Abbott have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

GUIDANT CORPORATION

 

 

 

 

 

 

 

By:

/s/ Bernard E. Kury

 

 

 

Name:

Bernard E. Kury

 

 

Title:

Vice President and General
Counsel

 

 

 

 

 

 

 

ABBOTT LABORATORIES

 

 

 

 

 

 

 

By:

/s/ Richard A. Gonzalez

 

 

 

Name:

Richard A. Gonzalez

 

 

Title:

President and Chief Operating
Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BILL OF SALE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BUSINESS TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF EQUITY PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF INTELLECTUAL PROPERTY TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF LICENSE AND TECHNOLOGY TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTE

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF RELEASE

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF TRANSITION SERVICES AGREEMENT

 

--------------------------------------------------------------------------------


Purchase Agreement between Abbott Laboratories and Guidant Corporation
List of Schedules

Schedule 1.01(a) — Asset Purchasers & Asset Sellers

Schedule 1.01(b) — Leased Business Real Property

Schedule 1.01(c) — Owned Business Real Property

Schedule 1.01(d) — Share Sellers, Share Purchasers and Transferred Subsidiaries

Schedule 2.02(a)(i) — Clonmel—Purchased Assets

Schedule 2.02(a)(ii) — Leased Business Real Property—Purchased Assets

Schedule 2.02(a)(iii) — Guidelines for Allocation of Tangible Personal Property

Schedule 2.02(a)(xv) — Guidelines for Permits, Licenses, Certifications and
Approvals

Schedule 2.02(a)(xvi) — Guidelines for Computer Software Data and Information

Schedule 2.02(a)(xxi) — Aircraft Assets

Schedule 2.02(c)(iv) — Real Property—Excluded Assets

Schedule 2.02(d) — Investments

Schedule 2.02(e) — Intellectual Property Transfers

Schedule 2.04(a) — Withholding Taxes

Schedule 2.06 — Required Consent Jurisdictions & Deferred Local Closings

Schedule 5.12 — Restructuring

Schedule 6.01(a) — U.S. Business Employees

Schedule 6.01(b) — Non-U.S. Business Employees

Schedule 6.02(f) — Payment Principles

Guidant Disclosure Schedules:

Section 3.01 — Organization, Authority and Qualification

Section 3.02 — Organization, Authority and Qualification of the Transferred
Subsidiaries

Section 3.03(a) — Capitalization; Ownership of Shares

Section 3.03(b) — Capitalization; Ownership of Shares

Section 3.04(c) — No Conflict

 

 

--------------------------------------------------------------------------------


 

Section 3.05 — Governmental Consents and Approvals

Section 3.06 — Conduct in the Ordinary Course

Section 3.07 — Litigation

Section 3.08 — Compliance with Laws

Section 3.09 — Environmental Matters

Section 3.10(a) — Intellectual Property

Section 3.10(a)(i) — Intellectual Property

Section 3.10(b) — Intellectual Property

Section 3.10(c) — Intellectual Property

Section 3.10(d) — Intellectual Property

Section 3.11 — Title

Section 3.12(a) — Employee Benefit Matters

Section 3.12(b) — Employee Benefit Matters

Section 3.12(d) — Employee Benefit Matters

Section 3.12(e) — Employee Benefit Matters

Section 3.12(f) — Employee Benefit Matters

Section 3.12(g) — Employee Benefit Matters

Section 3.12(h) — Employee Benefit Matters

Section 3.12(i) — Employee Benefit Matters

Section 3.12(j) — Employee Benefit Matters

Section 3.12(k) — Employee Benefit Matters

Section 3.12(l) — Employee Benefit Matters

Section 3.12(m) — Employee Benefit Matters

Section 3.13(e) — Taxes

Section 3.13(f) — Taxes

Section 3.13(h) — Taxes

Section 3.13(i) — Taxes

Section 3.14(b)(i) — Material Contracts

Section 3.14(b)(ii) — Material Contracts

 

 

ii

--------------------------------------------------------------------------------


 

Section 3.14(c) — Material Contracts

Section 3.15(a) — Regulatory Matters

Section 3.15(b) — Regulatory Matters

Section 3.15(c) — Regulatory Matters

Section 3.15(d)-(g) — Regulatory Matters

Section 3.15(h) — Regulatory Matters

Section 3.16 — Assets

Section 6.03(e) — Non-U.S. Labor Organizations

 

 

iii

--------------------------------------------------------------------------------